

 
Execution Version



Published CUSIP Number: [__________]
 
Revolving Credit CUSIP Number: [__________]
 
Term Loan CUSIP Number: [__________]
 

   

$600,000,000
 
AMENDED AND RESTATED CREDIT AGREEMENT


dated as of January 2, 2014,
 
by and among
 
DXP ENTERPRISES, INC.,
as US Borrower,
 
DXP CANADA ENTERPRISES LTD.,
as Canadian Borrower,
 
the Lenders referred to herein,
as Lenders,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
a Swingline Lender and an Issuing Lender
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent
 
COMPASS BANK,
 
as Documentation Agent
 
WELLS FARGO SECURITIES, LLC,
 
as Sole Lead Arranger and Sole Bookrunner
 

   




50788495_7
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



 
Page

 1
ARTICLE I    DEFINITIONS

 
 1
SECTION 1.1    Definitions

 
  33 
SECTION 1.2    Other Definitions and Provisions

 
  33
SECTION 1.3    Accounting Terms

 
  33
SECTION 1.4    UCC Terms

 
  33
SECTION 1.5    Rounding

 
  33
SECTION 1.6    References to Agreement and Laws

 
  34
SECTION 1.7    Times of Day

 
  34
SECTION 1.8    Letter of Credit Amounts

 
  34
SECTION 1.9    Guarantees

 
  34
SECTION 1.10    Alternative Currency Matters

 
  35
ARTICLE II    REVOLVING CREDIT FACILITY

 
  35
SECTION 2.1    Revolving Credit Loans

 
  35
SECTION 2.2    Swingline Loans

 
  37
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans

 
  38
SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans

 
  39
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment

 
  40
SECTION 2.6    Termination of Revolving Credit Facility

 
  40
ARTICLE III    LETTER OF CREDIT FACILITY

 
  40
SECTION 3.1    L/C Commitment

 
  41
SECTION 3.2    Procedure for Issuance of Letters of Credit

 
  41
SECTION 3.3    Commissions and Other Charges

 
  41
SECTION 3.4    L/C Participations

 
  42
SECTION 3.5    Reimbursement Obligation of the US Borrower

 
  43
SECTION 3.6    Obligations Absolute

 
  43
SECTION 3.7    Effect of Letter of Credit Application

 
  43
SECTION 3.8    Resignation of Issuing Lenders

 
  44
SECTION 3.9    Reporting Letter of Credit Information and L/C Commitment

 
  44
ARTICLE IV    TERM LOAN FACILITY

 
  44
SECTION 4.1    Initial Term Loan

 
  44
SECTION 4.2    Procedure for Advance of Initial Term Loan

 

 
--
 

50788495_7
 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)

 
Page

  44 
SECTION 4.3    Repayment of Initial Term Loans

 
  46
SECTION 4.4    Prepayments of Term Loans

 
  48
ARTICLE V    GENERAL LOAN PROVISIONS

 
  48
SECTION 5.1    Interest

 
  51
SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans

 
  51
SECTION 5.3    Fees

 
  52
SECTION 5.4    Manner of Payment

 
  53
SECTION 5.5    Evidence of Indebtedness

 
  53
SECTION 5.6    Sharing of Payments by Lenders

 
  54
SECTION 5.7    Administrative Agent’s Clawback

 
  55
SECTION 5.8    Changed Circumstances

 
  57
SECTION 5.9    Indemnity

 
  57
SECTION 5.10    Increased Costs

 
  58
SECTION 5.11    Taxes

 
  62
SECTION 5.12    Mitigation Obligations; Replacement of Lenders

 
  63
SECTION 5.13    Incremental Loans

 
  65
SECTION 5.14    Cash Collateral

 
  66
SECTION 5.15    Defaulting Lenders

 
  69
SECTION 5.16    US Borrower as Agent for Canadian Borrower

 
  69
ARTICLE VICONDITIONS OF CLOSING AND BORROWING

 
  69
SECTION 6.1    Conditions to Closing and Initial Extensions of Credit

 
  73
SECTION 6.2    Conditions to All Extensions of Credit

 
  73
ARTICLE VIIREPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 
  73
SECTION 7.1    Organization; Power; Qualification

 
  74
SECTION 7.2    Ownership

 
  74
SECTION 7.3    Authorization; Enforceability

 
  74
SECTION 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc

 
  74
SECTION 7.5    Compliance with Law; Governmental Approvals

 
  75
SECTION 7.6    Tax Returns and Payments

 
  75
SECTION 7.7    Intellectual Property Matters

 
  75
SECTION 7.8    Environmental Matters

 
  75
SECTION 7.9    Employee Benefit Matters


 
--
 

50788495_7
 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)

 
Page

  76
SECTION 7.10    Margin Stock

 
  76
SECTION 7.11    Government Regulation

 
  77
SECTION 7.12    Material Contracts

 
  77
SECTION 7.13    Employee Relations

 
  77
SECTION 7.14    Financial Statements

 
  77
SECTION 7.15    No Material Adverse Change

 
  77
SECTION 7.16    Solvency

 
  77
SECTION 7.17    Title to Properties

 
  77
SECTION 7.18    Litigation

 
  78
SECTION 7.19    Anti-Terrorism; Anti-Money Laundering

 
  78
SECTION 7.20    Senior Indebtedness Status

 
  78
SECTION 7.21    Disclosure

 
  78
ARTICLE VIII    AFFIRMATIVE COVENANTS

 
  78
SECTION 8.1    Financial Statements and Budgets

 
  79
SECTION 8.2    Certificates; Other Reports

 
  80
SECTION 8.3    Notice of Litigation and Other Matters

 
  81
SECTION 8.4    Preservation of Corporate Existence and Related Matters

 
  81
SECTION 8.5    Maintenance of Property and Licenses

 
  81
SECTION 8.6    Insurance

 
  82
SECTION 8.7    Accounting Methods and Financial Records

 
  82
SECTION 8.8    Payment of Taxes and Other Obligations

 
  82
SECTION 8.9    Compliance with Laws and Approvals

 
  82
SECTION 8.10    Environmental Laws

 
  82
SECTION 8.11    Compliance with ERISA

 
  83
SECTION 8.12    Visits and Inspections

 
  83
SECTION 8.13    Additional Subsidiaries and Collateral

 
  84
SECTION 8.14    Use of Proceeds

 
  85
SECTION 8.15    Further Assurances

 
  85
SECTION 8.16    [Intentionally Omitted]

 
  85
ARTICLE IX    NEGATIVE COVENANTS

 
  85
SECTION 9.1    Indebtedness

 
  87
SECTION 9.2    Liens

 

 
 
 

50788495_7
iv

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)

 
Page

  87
SECTION 9.3    Investments

 
  88
SECTION 9.4    Fundamental Changes; Lines of Business

 
  89
SECTION 9.5    Asset Dispositions

 
  89
SECTION 9.6    Restricted Payments

 
  90
SECTION 9.7    Transactions with Affiliates

 
  90
SECTION 9.8    Restrictive Agreements

 
  91
SECTION 9.9    Sale and Leaseback Transactions

 
  91
SECTION 9.10    Hedge Agreements

 
  91
SECTION 9.11    Amendments of Other Documents

 
  91
SECTION 9.12    Financial Covenants

 
  91
ARTICLE X    DEFAULT AND REMEDIES

 
  91
SECTION 10.1    Events of Default

 
  93
SECTION 10.2    Remedies

 
  94
SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; etc

 
  94
SECTION 10.4    Crediting of Payments and Proceeds

 
  96
SECTION 10.5    Administrative Agent May File Proofs of Claim

 
  96
SECTION 10.6    Credit Bidding

 
  97
ARTICLE XI    THE ADMINISTRATIVE AGENT

 
  97
SECTION 11.1    Appointment and Authority

 
  97
SECTION 11.2    Rights as a Lender

 
  98
SECTION 11.3    Exculpatory Provisions

 
  99
SECTION 11.4    Reliance by the Administrative Agent

 
  99
SECTION 11.5    Delegation of Duties

 
  99
SECTION 11.6    Resignation or Removal of Administrative Agent

 
  100
SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders

 
  101
SECTION 11.8    No Other Duties, etc

 
  101
SECTION 11.9    Collateral and Guaranty Matters

 
  102
SECTION 11.10    Secured Hedge Agreements and Secured Cash Management Agreements

 
  102
ARTICLE XII    MISCELLANEOUS

 
  102
SECTION 12.1    Notices

 
  104
SECTION 12.2    Amendments, Waives and Consents

 
  106
SECTION 12.3    Expenses; Indemnity

 

 
 
 

50788495_7
 
v

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)

 
Page

  108
SECTION 12.4    Right of Setoff

 
  108
SECTION 12.5    Governing Law; Jurisdiction, Etc

 
  109
SECTION 12.6    Waiver of Jury Trial

 
  109
SECTION 12.7    Reversal of Payments

 
  110
SECTION 12.8    Injunctive Relief

 
  110
SECTION 12.9    Accounting Matters

 
  110
SECTION 12.10    Successors and Assigns; Participations

 
  113
SECTION 12.11    Treatment of Certain Information; Confidentiality

 
  114
SECTION 12.12    Performance of Duties

 
  114
SECTION 12.13    All Powers Coupled with Interest

 
  114
SECTION 12.14    Survival

 
  115
SECTION 12.15    Titles and Captions

 
  115
SECTION 12.16    Severability of Provisions

   
  115
SECTION 12.17    Counterparts; Integration; Effectiveness; Electronic Execution

 
  115
SECTION 12.18    Term of Agreement

 
  116
SECTION 12.19    USA PATRIOT Act

 
  116
SECTION 12.20    Independent Effect of Covenants

 
  116
SECTION 12.21    Inconsistencies with Other Documents

 
  116
SECTION 12.22    Amendment and Restatement; No Novation

 

 
 
 

50788495_7
 
vi

--------------------------------------------------------------------------------

 

EXHIBITS
   
Exhibit A-1
-
Form of US Revolving Credit Note
Exhibit A-2
-
Form of Canadian Revolving Credit Note
Exhibit A-3
-
Form of US Swingline Note
Exhibit A-4
-
Form of Canadian Swingline Note
Exhibit A-5
-
Form of Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
 
SCHEDULES
Schedule 1.1(a)
-
Existing Letters of Credit
Schedule 1.1(b)
-
Commitments and Commitment Percentages
Schedule 1.1(c)
-
Subsidiary Guarantors
Schedule 7.1
-
Jurisdictions of Organization and Qualification
Schedule 7.2
-
Subsidiaries and Capitalization
Schedule 7.9
-
ERISA Plans
Schedule 7.13
-
Labor and Collective Bargaining Agreements
Schedule 7.17
-
Real Property
Schedule 7.18
-
Litigation
Schedule 9.1
-
Existing Indebtedness
Schedule 9.2
-
Existing Liens
Schedule 9.3
-
Existing Loans, Advances and Investments





 
 
 



50788495_7
 
vii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 2, 2014, by and among
DXP ENTERPRISES, INC., a Texas corporation, as US Borrower, DXP CANADA
ENTERPRISES LTD., a corporation organized under the laws of British Columbia,
Canada, as Canadian Borrower, the lenders who are party to this Agreement and
the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
 
STATEMENT OF PURPOSE


The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrowers.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I 


 
DEFINITIONS
 
SECTION 1.1 Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:
 
“Accounts” has the meaning assigned thereto in the UCC as in effect on the
Closing Date.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the US Borrower or
any of its Subsidiaries (a) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.


“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may be
further amended, restated, supplemented or otherwise modified from time to time.
 

50788495_7
 
 

--------------------------------------------------------------------------------

 

“Applicable Designee” means any office, branch or Affiliate of a Revolving
Credit Lender designated thereby from time to time with the consent of the
Administrative Agent and the US Borrower (which such consents shall not be
unreasonably withheld or delayed) to fund all or any portion of such Revolving
Credit Lender’s Revolving Credit Commitment with respect to any Canadian
Revolving Credit Loans under this Agreement.  Each Applicable Designee will be
subject at all times to the terms and provisions of this
Agreement.  Notwithstanding the designation by any Revolving Credit Lender of an
Applicable Designee, the Borrowers and the Administrative Agent shall be
permitted to deal solely and directly with such Revolving Credit Lender in
connection with such Revolving Credit Lender’s rights and obligations under this
Agreement, and no such designation shall relieve any such Revolving Credit
Lender of its obligations hereunder.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Rate” means the corresponding percentages per annum as set forth
below based on the Consolidated Leverage Ratio:
 
Pricing Level
Consolidated Leverage Ratio
Commitment
Fee
LIBOR Rate and CDOR Rate +
Base Rate and Canadian Base Rate +
I
Less than 1.50 to 1.00
0.20%
1.25%
0.25%
II
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
0.25%
1.50%
0.50%
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
0.30%
1.75%
0.75%
IV
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
0.35%
2.00%
1.00%
V
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
0.40%
2.25%
1.25%
VI
Greater than or equal to 3.50 to 1.00
0.45%
2.50%
1.50%



 
The Applicable Rate shall be determined and adjusted quarterly on the date five
(5) Business Days after the day on which the US Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the US Borrower beginning with the fiscal quarter ending
December 31, 2013 (each such date, a “Calculation Date”); provided that (i) the
Applicable Rate shall be based on the Consolidated Leverage Ratio calculation
provided to the Administrative Agent pursuant to Section 6.1(e)(iv) (subject to
any adjustments specified therein) until the first Calculation
 

 
50788495_7
 
2

--------------------------------------------------------------------------------

 

Date occurring after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the US Borrower preceding the
applicable Calculation Date (provided that the Consolidated Leverage Ratio for
the fiscal quarter ending December 31, 2013 shall be calculated after giving pro
forma effect to the Transactions as if the Transactions had been consummated on
the last day of such fiscal quarter), and (ii) if the US Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2(a) for
the most recently ended fiscal quarter of the US Borrower preceding the
applicable Calculation Date, the Applicable Rate from such Calculation Date
shall be based on Pricing Level VI until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the US Borrower preceding such
Calculation Date.  The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date.  Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (A) this Agreement is in effect,
(B) any Commitments are in effect, or (C) any Extension of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (1) the US Borrower shall immediately deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period,
(2) the Applicable Rate for such Applicable Period shall be determined as if the
Consolidated Leverage Ratio in the corrected Officer’s Compliance Certificate
were applicable for such Applicable Period, and (3) the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
the accrued additional interest and fees owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 5.4.  Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 5.1(c) and 10.2 nor any of their other rights under
this Agreement or any other Loan Document.  The Borrowers’ obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.
 
“Asset Coverage Ratio” means, as of any date of determination, the ratio of (a)
the sum, for the US Borrower and its Subsidiaries on a Consolidated basis, based
on the financial statements most recently delivered pursuant to Section 8.1(a)
or 8.1(b), as applicable, of (i) eighty-five percent (85%) of Net Accounts
Receivable, plus (ii) sixty-five percent (65%) of Net Inventory to (b) the
aggregate outstanding amount of the Revolving Credit Outstandings on such date.
 
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Equity Interests owned thereby) of any
Credit Party or any Subsidiary thereof whether by sale, lease, transfer or
otherwise, and any issuance of Equity Interests by any Subsidiary of the US
Borrower to any Person that is not a Credit Party or any Subsidiary
thereof.  The term “Asset Disposition” shall not include (a) the sale of
inventory in the ordinary course of business, (b) the transfer of assets to the
US Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4, (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, and (e)
dispositions of Investments in cash and Permitted Investments.
 

 
50788495_7
 
3

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
 
“B27” means B27, LLC, a Delaware limited liability company.
 
“B27 Purchase Agreement” means that certain Purchase Agreement dated as of
December 9, 2013, between the US Borrower, B27 and the other parties thereto,
together with all exhibits, schedules and disclosure letters thereto.
 
“B27 Acquisition” means the acquisition by the US Borrower of one hundred
percent (100%) of the Equity Interests of B27.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the US Borrower under Section 5.8 shall remain in
effect, LIBOR plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
 
“Borrowers” means, collectively, the US Borrower and the Canadian Borrower.
 
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
 
“Business Day” means:
 
(a) for all purposes other than as set forth in clause (b) below, any day other
than a Saturday, Sunday or legal holiday on which banks in Charlotte, North
Carolina and New York, New York, are open for the conduct of their commercial
banking business;
 
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market;
and
 

 
50788495_7
 
4

--------------------------------------------------------------------------------

 

(c) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Canadian Revolving Credit Loan, any
day that is a Business Day described in clause (a) and on which banks are open
for business in London, England and Toronto, Canada.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Rate.
 
“Canadian AML Laws” means the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the Criminal Code (Canada), the United Nations Act
(Canada), United Nations Al-Qaida and Taliban Regulations, the Regulations
Implementing the United Nations Resolutions on the Suppression of Terrorism and
any similar laws in effect in Canada from time to time.
 
“Canadian Base Rate” means at any time, the greater of (a) the Canadian Prime
Rate and (b) except during any period of time during which a notice delivered to
the US Borrower under Section 5.8 shall remain in effect, the annual rate of
interest equal to the sum of (i) the CDOR Rate at such time plus (ii) one
percent (1%) per annum; each change in the Canadian Base Rate shall take effect
simultaneously with the corresponding change or changes in the Canadian Prime
Rate or the CDOR Rate, as applicable.
 
“Canadian Base Rate Loan” means any Canadian Revolving Credit Loan or Canadian
Swingline Loan bearing interest at a rate based upon the Canadian Base Rate as
provided in Section 5.1(a).
 
“Canadian Borrower” means DXP Canada Enterprises Ltd., a corporation organized
under the laws of British Columbia, Canada.
 
“Canadian Cash Management Bank” means any Person that, (a) at the time it enters
into a Cash Management Agreement with a Canadian Credit Party, is a Revolving
Credit Lender, an Affiliate of a Revolving Credit Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, or (b) at the time it (or its
Affiliate) becomes a Revolving Credit Lender (including on the Closing Date), is
a party to a Cash Management Agreement with a Canadian Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.
 
“Canadian Collateral Agreement” means that certain Amended and Restated Canadian
Collateral Agreement of even date herewith executed by the Canadian Credit
Parties in favor of the Administrative Agent, for the ratable benefit of the
Canadian Secured Parties.
 
“Canadian Credit Parties” means, collectively, the Canadian Borrower and the
Canadian Subsidiary Guarantors.
 
“Canadian Dollar” or “C$” means, at the time of determination, the lawful
currency of Canada.
 
“Canadian Employee Benefit Plan” means any Canadian Pension Plan or Canadian
Multiemployer Plan.
 
“Canadian Hedge Bank” means any Person that, (a) at the time it enters into a
Hedge Agreement with a Canadian Credit Party permitted under Article IX, is a
Lender, an Affiliate of a Revolving Credit Lender, the Administrative Agent or
an Affiliate of the Administrative Agent or (b) at the time it (or its
Affiliate) becomes a Revolving Credit Lender (including on the Closing Date), is
a party to a Hedge Agreement with a Canadian Credit Party, in each case in its
capacity as a party to such Hedge Agreement.
 
“Canadian Multiemployer Plan” means a “multi-employer pension plan” as defined
by Canadian Pension Laws and registered in accordance with Canadian Pension Laws
and as to which any Credit Party or any Subsidiary thereof is making, or is
accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years, and shall not include any
Multiemployer Plan.
 

 
50788495_7
 
5

--------------------------------------------------------------------------------

 
 
“Canadian Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including interest
accruing after the filing of any bankruptcy or similar petition) the Canadian
Revolving Credit Loans and Canadian Swingline Loans and (b) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Canadian Credit Parties to the Revolving Credit Lenders, the applicable
Swingline Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Canadian Revolving Credit Loan and any Canadian
Swingline Loan of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
 
“Canadian Pension Laws” means the Income Tax Act (Canada) and any federal or
provincial pension benefits standards legislation applicable to a Canadian
Pension Plan or a Canadian Multiemployer Plan.
 
“Canadian Pension Plan” means any Canadian Employee Benefit Plan, other than a
Canadian Multiemployer Plan, which is a “registered pension plan” as defined
under Section 248(l) of the Income Tax Act (Canada) and which (a) is sponsored,
maintained, funded, contributed to or required to be contributed to, or
administered for the employees or former employees of any Credit Party or any
Subsidiary thereof or (b) has at any time within the preceding six (6) years
been sponsored, maintained, funded, contributed to or required to be contributed
to, or administered for the employees or former employees of any Credit Party or
any Subsidiary thereof, and shall not include any Pension Plan.
 
“Canadian Prime Rate” means the rate of interest publicly announced from time to
time by the Canadian Reference Bank as its prime rate in effect for determining
interest rates on Canadian Dollar denominated commercial loans in Canada (which
such rate is not necessarily the most favored rate of the Canadian Reference
Bank and the Canadian Reference Bank may lend to its customers at rates that are
at, above or below such rate) or, if the Canadian Reference Bank ceases to
announce a rate so designated, any similar successor rate designated by the
Administrative Agent.
 
“Canadian Reference Bank” means any one or more of The Bank of Nova Scotia, Bank
of Montreal, Royal Bank of Canada, The Toronto-Dominion Bank, Canadian Imperial
Bank of Commerce or National Bank of Canada, as the Administrative Agent may
determine.
 
“Canadian Revolving Credit Loan” means any revolving loan denominated in
Canadian Dollars made to the Canadian Borrower pursuant to Section 2.1, and all
such revolving loans collectively as the context requires.
 
“Canadian Revolving Credit Note” means a promissory note made by the Canadian
Borrower in favor of a Revolving Credit Lender evidencing the Canadian Revolving
Credit Loans made by such Revolving Credit Lender, substantially in the form
attached as Exhibit A-2, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“Canadian Revolving Credit Sublimit” means the lesser of (a) $30,000,000 and (b)
the Revolving Credit Commitment.
 

 
50788495_7
 
6

--------------------------------------------------------------------------------

 

“Canadian Secured Obligations” means, collectively, (a) the Canadian Obligations
and (b) all existing or future payment and other obligations owing by any
Canadian Credit Party under (i) any Secured Hedge Agreement with a Canadian
Hedge Bank and (ii) any Secured Cash Management Agreement with a Canadian Cash
Management Bank.
 
“Canadian Secured Parties” means, collectively, the Administrative Agent, the
Revolving Credit Lenders, the Canadian Hedge Banks, the Canadian Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 11.5, any other holder from time to time of any
Canadian Secured Obligations and, in each case, their respective successors and
permitted assigns.
 
“Canadian Subsidiary” means any Subsidiary of the US Borrower that is organized
under the laws of Canada or any province or territory thereof, including,
without limitation, the Canadian Borrower.
 
“Canadian Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Canadian Borrower in existence on the Closing Date and
described on Schedule 1.1(c) or which become a party to the Canadian Subsidiary
Guaranty Agreement pursuant to Section 8.13.
 
“Canadian Subsidiary Guaranty Agreement” means that certain Amended and Restated
Canadian Subsidiary Guaranty Agreement dated as of the date hereof executed by
the Canadian Subsidiary Guarantors in favor of the Administrative Agent, for the
ratable benefit of the Canadian Secured Parties.
 
“Canadian Swingline Loan” means any swingline loan denominated in Canadian
Dollars made by the applicable Swingline Lender to the Canadian Borrower
pursuant to Section 2.2, and all such swingline loans collectively as the
context requires.
 
“Canadian Swingline Note” means a promissory note made by the Canadian Borrower
in favor of the applicable Swingline Lender evidencing the Canadian Swingline
Loans made by the applicable Swingline Lender, substantially in the form
attached as Exhibit A-4, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“Canadian Swingline Sublimit” means the lesser of (a) $15,000,000 and (b) the
Swingline Commitment.
 
“Capital Expenditures” means, with respect to the US Borrower and its
Subsidiaries on a Consolidated basis, for any period, (a) the additions to
property, plant and equipment and other capital expenditures that are (or would
be) set forth in a consolidated statement of cash flows of the US Borrower for
such period prepared in accordance with GAAP and (b) Capital Lease Obligations
during such period, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by such Person.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to, the Administrative Agent, for the benefit of one or
more of the Issuing Lenders, the Swingline Lenders or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund
 

 
50788495_7
 
7

--------------------------------------------------------------------------------

 
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent, the applicable Issuing Lender
and the applicable Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, such Issuing Lender and
such Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
 
“Cash Management Bank” means any US Cash Management Bank or Canadian Cash
Management Bank.
 
“CDOR Rate” means the rate of interest per annum determined by the
Administrative Agent on the basis of the rate applicable to Canadian Dollar
bankers’ acceptances for a one month interest period appearing on the “Reuters
Screen CDOR Page” (as defined in the International Swap Dealer Association,
Inc.’s definitions, as amended, restated, supplemented or otherwise modified
from time to time), or any successor page, as of 10:00 a.m. on such day (or if
such day is not a Business Day, then on the immediately preceding Business Day)
(rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on the Reuters Screen CDOR Page on such day as
contemplated, then the “CDOR Rate” on such day shall be calculated as the
arithmetic average of the rates for a one month interest period applicable to
Canadian Dollar bankers’ acceptances quoted by the banks listed in Schedule I of
the Bank Act (Canada) which are also Revolving Credit Lenders (or, if there are
no such Lenders, then the Canadian Reference Bank) as of 10:00 a.m. on such day
(or if such day is not a Business Day, then on the immediately preceding
Business Day).  Each calculation by the Lenders of the CDOR Rate shall be
conclusive and binding for all purposes, absent manifest error.
 
“CDOR Rate Loan” means a Canadian Revolving Credit Loan bearing interest at a
rate determined by reference to the CDOR Rate.
 
“Change in Control” means:
 
(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
the Permitted Investors becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group” shall
be deemed to have “beneficial ownership” of all Equity Interest that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of the Voting Equity Interests of the US Borrower on a
fully diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) more
than the lesser of (x) the amount of the Voting Equity Interests of the US
Borrower beneficially owned by the Permitted Investors and (y) fifty percent
(50%) of the Voting Equity Interests of the US Borrower or (ii) a majority of
the members of the board of directors (or other equivalent governing body) of
the US Borrower shall not constitute Continuing Directors.  As used herein, (i)
“Voting Equity Interests” means Equity Interests of the US Borrower entitled to
vote for members of the board of directors (or equivalent governing body) of the
US Borrower, (ii) “Continuing Directors” means the directors of the US Borrower
on the Closing Date and each other director of the US Borrower, if, in each
case, such other director’s nomination for election to the board of directors
(or equivalent governing body) of the US Borrower is recommended by at least 51%
of the then Continuing Directors, and (iii) “Permitted Investors” means
 

 
50788495_7
 
8

--------------------------------------------------------------------------------

 

(b) David Little or his estate, any family member, relative (including spouses
and former spouses of relatives, descendants and their spouses and former
spouses) or heir of David Little, any entity controlled by any of such persons
or any trust for the benefit of any of such Persons; or
 
(c) any event or series of events by which, at any time, the US Borrower shall
fail to own, directly or indirectly, at least one hundred percent (100%) of the
Equity Interests entitled to vote in the election of members of the board of
directors (or equivalent governing body) of the Canadian Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
 
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
 
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
 
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
 
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes payable during such period, (ii) Consolidated Interest Expense
for such period, and (iii) amortization, depreciation and other non-cash charges
for such period (except to the extent that such
 

 
50788495_7
 
9

--------------------------------------------------------------------------------

 

non-cash charges are reserved for cash charges to be taken in the future), (iv)
non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs, (v) (A)
one-time cash commissions, fees or other expenses incurred in connection with
the Transactions and, to the extent permitted hereunder, any Subordinated
Indebtedness, Investments (including the B27 Acquisition) or Asset Dispositions,
only to the extent that such cash commissions, fees or other expenses are
incurred within six (6) months following the occurrence of the applicable
transaction, and (B) integration costs, facility consolidation and closing
costs, severance costs and expenses and one-time compensation costs in
connection with the B27 Acquisition or any Permitted Acquisition, only to the
extent that such costs and expenses are incurred within twelve (12) months
following the consummation of the applicable transaction; provided that the sum
of all such amounts permitted pursuant to the foregoing clauses (b)(v)(A) and
(B) for such period shall not exceed 5% of Consolidated EBITDA (prior to giving
effect to this clause (b)(v)) for such period, (vi) write-down of cash expenses
incurred in connection with the Existing Credit Agreement and
(vii) extraordinary losses during such period (excluding extraordinary losses
from discontinued operations) less (c) interest income and any extraordinary
gains during such period.
 
For purposes of calculating Consolidated EBITDA for any period, if, at any time
during such period, the US Borrower or any Subsidiary shall have (A) sold,
divested or otherwise disposed of all or substantially all of the assets or
Equity Interests of any Person or division, business unit, product line or line
of business or (B) consummated any Permitted Acquisition, Consolidated EBITDA
for such period shall be calculated (i) giving pro forma effect to such
transaction as if such transaction occurred on the first day of such period,
(ii) excluding all income statement items (whether positive or negative)
attributable to the assets or Equity Interests that is subject to any such
disposition made during such period, (iii) including all income statement items
(whether positive or negative) attributable to the property or Equity Interests
of such Person(s) acquired pursuant to any such Permitted Acquisition (provided
that such income statement items to be included are reflected in financial
statements or other financial data reasonably acceptable to the Administrative
Agent and based upon reasonable assumptions and calculations which are expected
to have a continuous impact) and (iv) without duplication of any other
adjustments already included in the calculation of Consolidated EBITDA for such
period, after giving effect to the pro forma adjustments with respect to such
transaction; provided that in each case any such pro forma adjustments are (i)
reasonably expected to be realized within twelve (12) months of such transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the US Borrower delivered to the Administrative Agent and (ii) calculated on a
basis consistent with GAAP and Regulation S-X of the Exchange Act of 1934
(including with respect to pro forma adjustments for public company costs in
connection with the Acquisition of any public company).
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on such date minus Capital Expenditures
during such period (excluding Acquisitions) minus tax expense paid by the US
Borrower and its Subsidiaries on a Consolidated basis in cash during such period
for taxes based on income minus the aggregate amount of Restricted Payments made
pursuant to Section 9.6(e) to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges” means, for any period, the sum of the following for
such period determined on a Consolidated basis for the US Borrower and its
Subsidiaries in accordance with GAAP (without duplication): (a) Consolidated
Interest Expense paid in cash, (b) scheduled principal payments in respect of
long term Indebtedness and (c) the current portion of Capital Lease Obligations.
 
“Consolidated Funded Indebtedness means, as of any date of determination with
respect to the US Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness (other than Indebtedness in respect of
obligations under any undrawn letter of credit) of the US Borrower and its
Subsidiaries.
 

 
50788495_7
 
10

--------------------------------------------------------------------------------

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the US Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.  For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the US Borrower or any of its
Subsidiaries with respect to interest rate Hedge Agreements.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
US Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the US Borrower and its Subsidiaries for
any period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the US Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the US
Borrower or any of its Subsidiaries by dividend or other distribution during
such period, (b) the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the US Borrower or any of its Subsidiaries or is
merged into or consolidated with the US Borrower or any of its Subsidiaries or
that Person’s assets are acquired by the US Borrower or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), and (c) the
net income (if positive), of any Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary to the US
Borrower or any of its Subsidiaries of such net income (i) is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes.
 
“Consolidated Net Worth” means the total shareholders’ equity of the US Borrower
(on a Consolidated basis) disclosed in the most recently delivered financial
statements of the US Borrower.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at the time such control
agreement is executed.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
 
“Credit Parties” means, collectively, the US Credit Parties and the Canadian
Credit Parties.
 
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
 

 
50788495_7
 
11

--------------------------------------------------------------------------------

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Winding-Up and Restructuring Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, the Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the US Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the US Borrower, the Administrative Agent, any Issuing Lender
or any Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the US
Borrower, to confirm in writing to the Administrative Agent and the US Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the US Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the US
Borrower, each Issuing Lender, each Swingline Lender and each Lender.
 
“Disclosed Transaction” means that certain proposed disposition by the US
Borrower as disclosed to the Administrative Agent in that certain letter dated
as of July 11, 2012.
 
“Disqualified Equity Interests” means any Equity Interests that, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (a)  matures or is mandatorily redeemable (other than solely for
 

 
50788495_7
 
12

--------------------------------------------------------------------------------

 

Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided, that if such
Equity Interests are issued pursuant to a plan for the benefit of the US
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the US Borrower or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.
 
“Dollar Amount” means, with respect to any sum expressed in Canadian Dollars,
the amount of Dollars which is equivalent to the amount so expressed in Canadian
Dollars at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at the relevant time.


“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.10(b)(iii)).
 
“Employee Benefit Plan” means any Pension Plan or Multiemployer Plan.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (including through convertible securities but
excluding debt securities convertible into or exchangeable for any of the
foregoing).
 

 
50788495_7
 
13

--------------------------------------------------------------------------------

 
 
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof of shares of its Equity Interests to any Person that is not a Credit
Party (including, without limitation, in connection with the exercise of options
or warrants or the conversion of any debt securities to equity, but excluding
issuances to any Person holding Equity Interests in a non-wholly owned
Subsidiary pursuant to the terms of any joint venture agreement) and (b) any
capital contribution from any Person that is not a Credit Party into any Credit
Party or any Subsidiary thereof (other than contributions made by any such
Person to any non-wholly owned Subsidiary pursuant to the terms of any joint
venture agreement).  The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
 
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including the keepwell provisions in each
applicable Guaranty Agreement).  If a Swap Obligation arises under a master
agreement governing more than one swap, such extension shall apply only to a
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or a security interest is or becomes illegal for the reasons
identified in the immediately preceding sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed
 

 
50788495_7
 
14

--------------------------------------------------------------------------------

 

as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the US Borrower under Section 5.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g), and (d)
any United States federal withholding Taxes imposed under
FATCA.  Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by, or on behalf of, a Canadian Credit Party to any Recipient
hereunder or under any other Loan Document.
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of July
11, 2012 (as amended through the Closing Date), among the Borrowers, the lenders
party thereto and Wells Fargo, as administrative agent.
 
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letter” means the separate fee letter agreement dated September 6, 2013,
among the US Borrower, the Administrative Agent and the Arranger.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Credit Party.
 

 
50788495_7
 
15

--------------------------------------------------------------------------------

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any US Credit Party.
 
“Fiscal Year” means the fiscal year of the US Borrower and its Subsidiaries
ending on December 31.
 
“Foreign Lender” means (a) with respect to the US Borrower, a Lender that is not
a U.S. Person, and (b) with respect to the Canadian Borrower, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Canadian Borrower is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary that is not a US Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to any Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial

 
50788495_7
 
16

--------------------------------------------------------------------------------

 

statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.


“Guaranty Agreements” means, collectively, the US Subsidiary Guaranty Agreement,
the Canadian Subsidiary Guaranty Agreement and the US Borrower Guaranty
Agreement.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
hazardous substance, or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.
 
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
 
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
on the Closing Date is a party to a Hedge Agreement with a Credit Party, in each
case in its capacity as a party to such Hedge Agreement.
 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Immaterial Subsidiary” means, (a) as of the Closing Date, DXP Acquisition,
Inc., Pelican State Supply Company, Inc., DXP Energy Services, LLC, Precision
Industries De Mexico S DE RL DE CV,
 

 
50788495_7
 
17

--------------------------------------------------------------------------------

 

Int Precision Industries of Canada, Ltd, Force Engineered Products, Inc., DXP
Investments, LLC, Quadna De Mexico, S.A. DE C.V., Quadna, A DXP Company,
Precision Industries, Inc., Aledco, Inc., Austin & Denholm Industrial Sales
Alberta, Inc., Sepco Industries, Inc., RA Mueller, Inc., Alaska Pump & Supply,
Inc., C.R.S. Technologies Inc., Taylored Safety Services, Inc., Boots & Coots
HSE Services LLC, BPW International, LLC, IFS International, LLC, B27 Engineered
Pumps & Systems, DMCC and Integrated Flow Solutions West Africa, Ltd. and (b)
thereafter, any Subsidiary that (i) had no more than 5% of the Consolidated
total assets and generated no more than 5% of the Consolidated revenues of the
US Borrower and its Subsidiaries as reflected in the most recent financial
statements delivered pursuant to Section 8.1 prior to such date and (ii) has
been designated as an “Immaterial Subsidiary” by the US Borrower in the manner
provided below; provided that, if at any time, the total assets or total
revenues of the Immaterial Subsidiaries, taken as a whole, as of the last day of
the US Borrower’s most recently ended fiscal quarter shall be greater than 10%
of the Consolidated total assets or 10% the Consolidated total revenues of the
US Borrower and its Subsidiaries on such date, then the US Borrower shall take
such actions necessary, including causing an Immaterial Subsidiary to become a
Subsidiary Guarantor and grant security interests pursuant to Section 8.13, to
ensure that the total assets and the total revenues of the remaining Immaterial
Subsidiaries, taken as a whole, would not constitute greater than 10% of the
Consolidated total assets or 10% of the Consolidated total revenues of the US
Borrower and its Subsidiaries at such time.  The US Borrower may from time to
time designate any Subsidiary (including a newly-created or newly-acquired
Subsidiary) as an Immaterial Subsidiary by delivering to the Administrative
Agent an officer’s certificate making such designation and confirming that (x)
such Subsidiary meets the requirements set forth in this definition and (y)
immediately after giving effect to such designation, no Event of Default shall
have occurred and be continuing.
 
“Incremental Increases” has the meaning assigned thereto in Section 5.13(a)(ii).
 
“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).
 
“Incremental Term Loan Commitment” means the commitment of any Lender to make an
Incremental Term Loan to the Borrower in accordance with Section 5.13.
 
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
 
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
 
(b) all obligations to pay the deferred purchase price of property or services
of any such Person (excluding all obligations under non-competition, earn-out or
similar agreements and trade payables arising in the ordinary course of business
not more than ninety (90) days past due, or that are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person);
 
(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);
 
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
 

 
50788495_7
 
18

--------------------------------------------------------------------------------

 

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payable arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
 
(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
 
(g) all obligations of any such Person in respect of Disqualified Equity
Interests;
 
(h) all net obligations of such Person under any Hedge Agreements; and
 
(i) all Guarantees of any such Person with respect to any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Initial Term Loan” means the term loan made, or to be made, to the US Borrower
by the Term Loan Lenders pursuant to Section 4.1.
 
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
 
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
 
“IRS” means the United States Internal Revenue Service.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lenders” means (a) Wells Fargo, (b) solely with respect to Existing
Letters of Credit issued by it for the benefit of B27, Bank of America, N.A. and
(c) any other Revolving Credit Lender to the extent it has agreed, in its sole
discretion, to act as an “Issuing Lender” hereunder and that has been approved
in writing by the US Borrower and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably delayed or withheld), in each case
in its capacity as issuer of any Letter of Credit (including each Existing
Letter of Credit) hereunder or any successor thereto.
 
“L/C Commitment” means the lesser of (a) $75,000,000 and (b) the Revolving
Credit Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 

 
50788495_7
 
19

--------------------------------------------------------------------------------

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lenders.
 
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the standard form
specified by the applicable Issuing Lender from time to time, requesting such
Issuing Lender to issue a Letter of Credit.
 
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
 
“LIBOR” means,
 
(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
the relevant currency for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in the relevant currency in minimum amounts
of at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period; and
 
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in the
relevant currency in minimum amounts of at least $5,000,000 for an Interest
Period equal to one month (commencing on the date of determination of such
interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/100th of 1%).  If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page) then “LIBOR” for such Base Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in the relevant currency in
minimum amounts of at least $5,000,000 would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
 

 
50788495_7
 
20

--------------------------------------------------------------------------------

 

(c) Each calculation by the Administrative Agent of LIBOR shall be conclusive
and binding for all purposes, absent manifest error.
 
“LIBOR Market Index Rate” means, for any day, the rate (rounded to the next
higher 1/100 of 1%) for one (1) month deposits in Dollars as reported on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such day, provided, if
such day is not a Business Day, then as so reported on the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source or interbank quotation).
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letter, and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of the
Administrative Agent or any Secured Party in connection with this Agreement
(excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).
 
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.
 
“Material Adverse Effect”  means, with respect to the US Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of such Persons, taken as a whole, (b) a material impairment of the
ability of any such Person to perform its obligations under the Loan Documents
to which it is a party, (c) a material impairment of the rights and remedies of
the Administrative Agent or any Lender under any Loan Document or (d) an
impairment of the legality, validity, binding effect or enforceability against
any Credit Party of any Loan Document to which it is a party.
 
“Material Contract” means any written contract or agreement of any Credit Party
or any of its Subsidiaries the failure to comply with which could reasonably be
expected to have a Material Adverse Effect.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at such time in their
reasonable discretion.
 

 
50788495_7
 
21

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
 
“Net Accounts Receivable” means the book value of Accounts minus allowances for
doubtful Accounts, determined in accordance with GAAP.
 
“Net Inventory” means the book value of inventory minus the LIFO allowance,
determined in accordance with GAAP.
 
“Net Book Value” means cost minus accumulated depreciation.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom (including any
cash, Permitted Investments, deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, as and when received) less the sum of (i) in
the case of an Asset Disposition, all income taxes and other taxes assessed or
reasonably estimated to be payable to a Governmental Authority as a result of
such transaction, (ii) all reasonable and customary out-of-pocket fees and
expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any Equity Issuance or Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable and customary out-of-pocket legal, underwriting, investment banking
fees, commissions and other fees and expenses incurred in connection therewith.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Guarantor Subsidiary” means any Subsidiary of the US Borrower that is not a
Subsidiary Guarantor.
 
“Notes” means the collective reference to the US Revolving Credit Notes, the US
Swingline Note, the Canadian Revolving Credit Notes, the Canadian Swingline Note
and the Term Loan Notes.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, collectively, the Canadian Obligations and the US
Obligations.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 

 
50788495_7
 
22

--------------------------------------------------------------------------------

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the US Borrower substantially in the form attached
as Exhibit F.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease Obligation.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet delinquent or are being
contested in accordance with Section 8.8;
 
(b) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in accordance with Section 8.8;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 10.1(m); and
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the US Borrower or other Credit Party.
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
 
“Participant” has the meaning assigned thereto in Section 12.10(d).
 
“Participant Register” has the meaning assigned thereto in Section 12.10(d).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 

 
50788495_7
 
23

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any employee benefit plan within the meaning of Section
3(3) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (a) is
maintained, funded or administered for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained, funded or administered for the employees of any Credit Party or any
current or former ERISA Affiliates and shall not include any Canadian Pension
Plan.
 
“Permitted Acquisition” means any Acquisition by any Borrower or any Subsidiary
Guarantor if each such Acquisition meets all of the following requirements:
 
(a) no less than fifteen (15) Business Days prior to the proposed closing date
of such Acquisition, the US Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such Acquisition;
 
(b) the Acquisition is not hostile;
 
(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.4;
 
(d) upon consummation of the Acquisition, the US Borrower shall comply with the
applicable provisions of Section 8.13 within the time periods specified therein;
 
(e) no later than five (5) Business Days prior to the proposed closing date of
such Acquisition, the US Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the US Borrower is in compliance on a pro forma basis
(as of the proposed date of the Acquisition and after giving effect thereto and
any Indebtedness incurred in connection therewith) with each covenant contained
in Section 9.12;
 
(f) no later than five (5) Business Days prior to the proposed closing date of
such Acquisition the US Borrower, to the extent requested by the Administrative
Agent, (i) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final definitive documentation in
connection with such Permitted Acquisition, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) shall have
delivered to, or made available for inspection by, the Administrative Agent
substantially complete diligence information in connection with such Permitted
Acquisition, which shall be in form and substance reasonably satisfactory to the
Administrative Agent;
 
(g) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;
 
(h) the US Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
Acquisition if (i) the pro forma Consolidated Leverage Ratio (as of the proposed
date of the Acquisition and after giving effect thereto and any Indebtedness
incurred in connection therewith) is greater than or equal to 3.00 to 1.00 and
(ii) the aggregate purchase consideration paid in connection with such
Acquisition, together with all other Acquisitions (excluding the B27
Acquisition) consummated after the Closing Date during any
 

 
50788495_7
 
24

--------------------------------------------------------------------------------

 

(i) consecutive twelve (12) month period prior to such Acquisition, equals or
exceeds 50% of Consolidated Net Worth;
 
(j) after giving effect to the Acquisition, at least $25,000,000 in availability
shall exist under the Revolving Credit Facility; and
 
(k) the US Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other Acquisition;
 
provided, however, if the consideration paid for such Acquisition (or series of
related Acquisitions) does not exceed 10% of Consolidated Net Worth, then the US
Borrower shall not be subject to the requirements set forth in clauses (e), (f),
(i) or (j).


“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada or the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of Canada or the United States, as applicable), in each case maturing within one
year from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any political subdivision thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
 
(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
 
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 8.2.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of
 

 
50788495_7
 
25

--------------------------------------------------------------------------------

 

the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
 
“Public Lenders” has the meaning assigned thereto in Section 8.2.
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
 
“Register” has the meaning assigned thereto in Section 12.10(c).
 
“Reimbursement Obligation” means the obligation of the US Borrower to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
 
“Restricted Payment” ” means (a) any payment or prepayment of any Subordinated
Indebtedness or (b) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the US
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the US Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the US
Borrower or any of its Subsidiaries.
 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrowers hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof
 

 
50788495_7
 
26

--------------------------------------------------------------------------------

 

(including, without limitation, Section 5.13).  The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders on the Closing Date shall be
$350,000,000.  The initial Revolving Credit Commitment of each Revolving Credit
Lender is set forth opposite the name of such Lender on Schedule 1.1(b).
 
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The Revolving Credit
Commitment Percentage of each Revolving Credit Lender is set forth opposite the
name of such Lender on Schedule 1.1(b).
 
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).
 
“Revolving Credit Facility Increase” has the meaning assigned thereto in Section
5.13(a)(ii).
 
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.  With respect to (a) each provision of this
Agreement relating to the making or the repayment of any Canadian Revolving
Credit Loan, (b) any rights of set-off, (c) any rights of indemnification or
expense reimbursement and (d) reserves, capital adequacy or other provisions,
each reference to a “Revolving Credit Lender” shall be deemed to include such
Revolving Credit Lender’s Applicable Designee with respect to the portion of
such Revolving Credit Lender’s Commitment funded by such Applicable Designee.
 
“Revolving Credit Loan” means, collectively, all US Revolving Credit Loans and
all Canadian Revolving Credit Loans.
 
“Revolving Credit Maturity Date” means the earliest to occur of (a) January 2,
2019, (b) the date of termination of the entire Revolving Credit Commitment by
the US Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).
 
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
 
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
 

 
50788495_7
 
27

--------------------------------------------------------------------------------

 

“Sanctioned Country” means a country subject to a sanctions program under
Canadian AML Laws or identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
 
“Sanctioned Person” means (a) a Person named (i) on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) on a list established under
Canadian AML laws with which a Canadian Person cannot deal with or otherwise
engage in business transactions, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by the U.S. Department of the Treasury’s Office
of Foreign Assets Control.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.
 
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that, the “Secured Obligations” of a Subsidiary Guarantor shall exclude
any Excluded Swap Obligations with respect to such Subsidiary Guarantor.
 
“Secured Parties” means, collectively, the Canadian Secured Parties and the US
Secured Parties.
 
“Security Documents” means the collective reference to the US Collateral
Agreement, the Canadian Collateral Agreement, and each other agreement or
writing pursuant to which any Credit Party pledges or grants a security interest
in any Property or assets securing the Secured Obligations or any such Person
guarantees the payment and/or performance of the Secured Obligations.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the US Borrower or any of its Subsidiaries after the
Closing Date (and any Guarantee thereof) that (a) does not mature, require any
scheduled payment of principal, require any mandatory payment, redemption or
repurchase or permit any payment, redemption or repurchase at the option of the
holders
 

 
50788495_7
 
28

--------------------------------------------------------------------------------

 

thereof prior to the date that is six months after the latest of the maturity
dates of all Term Loans or Commitments in effect at the time of issuance of such
Indebtedness (other than a customary mandatory prepayment or mandatory offer to
repurchase in connection with a change of control or asset sale that requires
the prior payment in full of, and termination of all commitments with respect
to, the Obligations) as a condition to such mandatory prepayment or mandatory
offer to repurchase), (b) is subordinated in right and time of payment to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent, and (c) contains terms that are not more restrictive than
the corresponding provisions in this Agreement (when taken as a whole) and do
not require the maintenance or achievement of any financial performance
standards other than those that are not more restrictive than those contained in
this Agreement.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
US Borrower.  Notwithstanding the foregoing, solely for purposes of Articles VII
and X, Immaterial Subsidiaries shall not be considered “Subsidiaries” and the
provisions contained in such Articles shall not apply to any Immaterial
Subsidiary.
 
“Subsidiary Guarantors” means, collectively, the US Subsidiary Guarantors and
the Canadian Subsidiary Guarantors.
 
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
 
“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).
 
“Swingline Commitment” means the lesser of (a) $40,000,000 and (b) the Revolving
Credit Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
 
“Swingline Lenders” means (a) with respect to US Swingline Loans, Wells Fargo in
its capacity as US swingline lender hereunder or any successor thereto and/or
(b) with respect to Canadian Swingline Loans, Royal Bank of Canada in its
capacity as Canadian swingline lender hereunder or any successor thereto, as the
context requires.
 
“Swingline Loan” mean, a US Swingline Loan or a Canadian Swingline Loan, as the
context requires, and “Swingline Loans” means, collectively, all US Swingline
Loans and all Canadian Swingline Loans.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 

 
50788495_7
 
29

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
 
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the US Borrower
hereunder on the Closing Date (in the case of the Initial Term Loan) or the
applicable borrowing date (in the case of any Incremental Term Loan) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.1(b), as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans.  The aggregate Term Loan Commitment with
respect to the Initial Term Loan of all Term Loan Lenders on the Closing Date
shall be $250,000,000.  The Term Loan Commitment of each Term Loan Lender as of
the Closing Date is set forth opposite the name of such Term Loan Lender on
Schedule 1.1(b).
 
“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to Section
5.13).
 
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
 
“Term Loan Maturity Date” means the first to occur of (a) January 2, 2019, or
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).
 
“Term Loan Note” means a promissory note made by the US Borrower in favor of a
Term Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-5, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
 
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans or
Incremental Term Loans, as applicable, represented by the outstanding principal
balance of such Term Loan Lender’s Term Loans or Incremental Term Loans,
respectively.  The Term Loan Percentage of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Lender on Schedule 1.1(b).
 
“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.
 
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the US Borrower in an aggregate amount in excess of an
amount equal to five percent (5%) of Consolidated Net Worth: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the thirty (30) day notice
requirement has not been waived by the PBGC, or (b) the withdrawal of any Credit
Party or any ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA, if the plan assets are
not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the
 

 
50788495_7
 
30

--------------------------------------------------------------------------------

 

termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, (j) any event or condition which results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability to the PBGC under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Credit Party or any ERISA Affiliate, or (l) the termination of a Canadian
Pension Plan, the issuance of a notice of intent to fully or partially terminate
a Canadian Pension Plan or the treatment of a Canadian Pension Plan amendment as
a termination, under Applicable Law, if the plan assets are not sufficient to
pay all plan liabilities, or (m) the institution of proceedings to terminate, or
the appointment of a trustee or replacement administrator with respect to, any
Canadian Pension Plan by any applicable Governmental Authority under Applicable
Law, or (n) any other event or condition which would constitute grounds under
Canadian Pension Laws for the full or partial termination of, or the appointment
of a trustee or replacement administrator to administer, any Canadian Pension
Plan, or (o) the partial or complete withdrawal of any Credit Party from a
Canadian Multiemployer Plan if withdrawal liability is asserted by such plan, or
(p) any event or condition which results in the reorganization or insolvency of
a Canadian Multiemployer Plan, or (q) any event or condition which results in
the termination of a Canadian Multiemployer Plan or the institution by any
Governmental Authority of proceedings to terminate a Canadian Multiemployer
Plan.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.
 
“Transactions” means, collectively, (a) the refinancing of Indebtedness
outstanding under the Existing Credit Agreement, (b) the initial Extensions of
Credit, (c) the financing of the B27 Acquisition and (d) the payment of the
costs incurred in connection with the foregoing.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“US Borrower” means DXP Enterprises, Inc., a Texas corporation.
 
“US Borrower Guaranty Agreement” means that certain Amended and Restated US
Borrower Guaranty Agreement of even date herewith executed by the US Borrower in
favor of the Administrative Agent, for the ratable benefit of the Canadian
Secured Parties.
 
“US Cash Management Bank” means any Person that, (a) at the time it enters into
a Cash Management Agreement with a US Credit Party, is a Lender, an Affiliate of
a Lender, the Administrative Agent or an Affiliate of the Administrative Agent,
or (b) at the time it (or its Affiliate) becomes a Lender (including on the
Closing Date), is a party to a Cash Management Agreement with a US Credit Party,
in each case in its capacity as a party to such Cash Management Agreement.
 
“US Collateral Agreement” means that certain Amended and Restated US Collateral
Agreement of even date herewith executed by the US Credit Parties in favor of
the Administrative Agent, for the ratable benefit of the US Secured Parties and
the Canadian Secured Parties.
 

 
50788495_7
 
31

--------------------------------------------------------------------------------

 

“US Credit Parties” means, collectively, the US Borrower and the US Subsidiary
Guarantors.
 
“US Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a US Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a US
Credit Party, in each case in its capacity as a party to such Hedge Agreement.
 
“US Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans (other than the
Canadian Revolving Credit Loans), (b) the L/C Obligations and (c) all other fees
and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Lenders, the Issuing Lenders or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan (other
than any Canadian Revolving Credit Loan) or any Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“US Revolving Credit Loans” means any revolving loan denominated in Dollars made
to the US Borrower pursuant to Section 2.1, and all such revolving loans
collectively as the context requires.
 
“US Revolving Credit Note” means a promissory note made by the US Borrower in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form attached as Exhibit A-1,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
 
“US Secured Obligations” means, collectively, (a) the US Obligations and (b) all
existing or future payment and other obligations owing by any US Credit Party
under (i) any Secured Hedge Agreement with a US Hedge Bank and (ii) any Secured
Cash Management Agreement with a US Cash Management Bank.
 
“US Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the US Hedge Banks, the US Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 12.5, any other holder from time to time of any US Secured
Obligations and, in each case, their respective successors and permitted
assigns.
 
“US Subsidiary” means any Subsidiary of the US Borrower that is organized under
the laws of the United States, any State thereof or the District of Columbia.
 
“US Subsidiary Guarantors” means, collectively, all US Subsidiaries in existence
on the Closing Date and described on Schedule 1.1(c) or which become parties to
the US Subsidiary Guaranty Agreement pursuant to Section 8.13.
 

 
50788495_7
 
32

--------------------------------------------------------------------------------

 

“US Subsidiary Guaranty Agreement” means that certain Amended and Restated US
Subsidiary Guaranty Agreement of even date herewith executed by the US
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit of the US Secured Parties and the Canadian Secured Parties.
 
“US Swingline Loan” means any swingline loan denominated in Dollars made by the
applicable Swingline Lender to the US Borrower pursuant to Section 2.2, and all
such swingline loans collectively as the context requires.
 
“US Swingline Note” means a promissory note made by the US Borrower in favor of
the applicable Swingline Lender evidencing the Swingline Loans made by the
applicable Swingline Lender, substantially in the form attached as Exhibit A-3,
and any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
 
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Withholding Agent” means the US Borrower and the Administrative Agent.
 
SECTION 1.2 Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.
 
SECTION 1.3 Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 12.9).  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the US Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
SECTION 1.4 UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by
 

 
50788495_7
 
33

--------------------------------------------------------------------------------

 

SECTION 1.5 those definitions.  Subject to the foregoing, the term “UCC” refers,
as of any date of determination, to the UCC then in effect.
 
SECTION 1.6 Rounding.  Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
 
SECTION 1.7 References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, amendments and restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, ERISA, the Exchange Act, the PATRIOT
Act, the Securities Act of 1933, the UCC, the Investment Company Act of 1940,
the Interstate Commerce Act, the Trading with the Enemy Act of the United States
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.8 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
 
SECTION 1.9 Letter of Credit Amounts.
 
(a) Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (i) any permanent reduction of
such Letter of Credit or (ii) any amount which is drawn, reimbursed and no
longer available under such Letter of Credit).
 
(b) For purposes of Articles II, III and V, the applicable outstanding amount of
all Letters of Credit denominated in Canadian Dollars and L/C Obligations in
respect of Letters of Credit denominated in Canadian Dollars shall be deemed to
refer to the Dollar Amount thereof.
 
SECTION 1.10 Guarantees.  Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.
 
SECTION 1.11 Alternative Currency Matters.
 
(a) Covenant Compliance Generally.  For purposes of determining compliance under
Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency other than Dollars
will be converted to Dollars in a manner consistent with that used in
calculating Consolidated Net Income in the most recent annual financial
statements of the US Borrower and its Subsidiaries delivered pursuant to Section
8.1(a).  Notwithstanding the foregoing, for purposes of determining compliance
with Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in
 

 
50788495_7
 
34

--------------------------------------------------------------------------------

 

(b) rates of exchange occurring after the time such Indebtedness or Investment
is incurred; provided that for the avoidance of doubt, the foregoing provisions
of this Section 1.10 shall otherwise apply to such Sections, including with
respect to determining whether any Indebtedness or Investment may be incurred at
any time under such Sections.
 
(c) Amount of Obligations.  Unless otherwise specified, for purposes of this
Agreement, any determination of the amount of any outstanding Canadian Revolving
Credit Loans, Canadian Swingline Loans or Canadian Obligations shall be based
upon the Dollar Amount of such Canadian Revolving Credit Loans, Canadian
Swingline Loans or Canadian Obligations.  For purposes of this Section 1.10,
“Dollar Amount” means the amount of Dollars which is equivalent to the amount so
expressed in the applicable currency, including, without limitation, Canadian
Dollars, at the applicable spot exchange rate reasonably determined by the
Administrative Agent to be available to it at the relevant time.
 


ARTICLE II

 
REVOLVING CREDIT FACILITY
 
SECTION 2.1 Revolving Credit Loans.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make (a) US Revolving Credit Loans
to the US Borrower and (b) Canadian Revolving Credit Loans to the Canadian
Borrower, in each case, from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the US Borrower or
the Canadian Borrower, as applicable, in accordance with the terms of Section
2.3; provided, that (i)  the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment and (iii) the aggregate principal amount of
all outstanding Canadian Revolving Credit Loans and Canadian Swingline Loans
shall not exceed the Canadian Revolving Credit Sublimit.  Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such
occasion.  Subject to the terms and conditions hereof, the Borrowers may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Maturity Date.
 
SECTION 2.2 Swingline Loans.
 
(a) Availability.  Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, the applicable
Swingline Lender agrees to make (a) US Swingline Loans to the US Borrower and
(b) Canadian Swingline Loans to the Canadian Borrower, in each case, from time
to time from the Closing Date through, but not including, the Revolving Credit
Maturity Date; provided, that (i) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment, (ii) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the
Swingline Commitment and (iii) the aggregate principal amount of all outstanding
Canadian Swingline Loans (after giving effect to any amount requested) shall not
exceed the Canadian Swingline Sublimit.  Notwithstanding any provision herein to
the contrary, each Swingline Lender and any Borrower may agree that the
Swingline Facility may be used to automatically draw and repay Swingline Loans
(subject to the limitations set forth herein) pursuant to cash management
arrangements between such Borrower and such Swingline Lender (the “Sweep
Arrangement”).   Principal and interest on Swingline Loans deemed requested
pursuant to the
 

 
50788495_7
 
35

--------------------------------------------------------------------------------

 

(b) Sweep Arrangement shall be paid pursuant to the terms and conditions agreed
to between the applicable Borrower and the applicable Swingline Lender (without
any deduction, setoff or counterclaim whatsoever).  The borrowing and
disbursement provisions set forth in Section 2.3 and any other provision hereof
with respect to the timing or amount of payments on the Swingline Loans (other
than Section 2.4(a)) shall not be applicable to Swingline Loans made and prepaid
pursuant to the Sweep Arrangement.  Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Arrangement, the principal
amount of the Swingline Loans shall be paid in full, together with accrued
interest thereon, on the Revolving Credit Maturity Date.
 
(c) Refunding.
 
(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the applicable Swingline Lender.  Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages, in the applicable currency of the underlying Swingline
Loan, and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative
Agent.  Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to any Swingline Lender upon demand by such Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made.  No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
 
(ii) The applicable Borrower shall pay to the any Swingline Lender on demand the
amount of such Swingline Loans made to such Borrower to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded.  If not
demanded by such Swingline Lender, each Canadian Swingline Loan shall be repaid
by the Canadian Borrower on the date that is five (5) Business Days after such
Canadian Swingline Loan is made.  In addition, each Borrower hereby authorizes
the Administrative Agent to charge any account maintained by such Borrower with
such Swingline Lender (up to the amount available therein) in order to
immediately pay such Swingline Lender the amount of such Swingline Loans made to
such Borrower to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  If any portion of any such amount paid to any
Swingline Lender shall be recovered by or on behalf of any Borrower from such
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (unless the
amounts so recovered by or on behalf of such Borrower pertains to a Swingline
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 11.3 and which such Event of Default has not been
waived by the Required Lenders or the Lenders, as applicable).
 
(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI.  Further, each Revolving
 

 
50788495_7
 
36

--------------------------------------------------------------------------------

 

(iv) Credit Lender agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Loans pursuant to this Section, one of the events
described in Section 10.1(h) or (i) shall have occurred, each Revolving Credit
Lender will, on the date the applicable Revolving Credit Loan would have been
made, purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Revolving Credit Commitment Percentage of the
aggregate amount of such Swingline Loan.  Each Revolving Credit Lender will
immediately transfer to the applicable Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof such
Swingline Lender will deliver to such Revolving Credit Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after any Swingline Lender has received from
any Revolving Credit Lender such Revolving Credit Lender’s participating
interest in such Swingline Loan, such Swingline Lender receives any payment on
account thereof, such Swingline Lender will distribute to such Revolving Credit
Lender its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s participating interest was outstanding and funded).
 
(d) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
 
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
 
(a) Requests for Borrowing.  The applicable Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each US Swingline Loan, (ii) at least
one (1) Business Day before each Canadian Base Rate Loan and each Canadian
Swingline Loan and (iii) at least three (3) Business Days before each LIBOR Rate
Loan and each CDOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans and Canadian
Revolving Credit Loans (other than Canadian Swingline Loans) in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof, (y) with respect to LIBOR Rate Loans, in an aggregate principal amount
of $3,000,000 or a whole multiple of $500,000 in excess thereof and (z) with
respect to Swingline Loans in an aggregate principal amount of $25,000 or a
whole multiple of $25,000 in excess thereof, (C) whether such Loan is to be a US
Revolving Credit Loan, Canadian Revolving Credit Loan, US Swingline Loan or
Canadian Swingline Loan, (D) in the case of a US Revolving Credit Loan, whether
the Loans are to be LIBOR Rate Loans or Base Rate Loans, (E) in the case of a
Canadian Revolving Credit Loan, whether the Loans are to be CDOR Rate Loans or
Canadian Base Rate Loans, and (F) in the case of a LIBOR Rate Loan, the duration
of the Interest Period applicable thereto.  A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.
 
(b) Disbursement of Revolving Credit and Swingline Loans.  Not later than (i)
1:00 p.m. on the proposed borrowing date, each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the US Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent (in Dollars), such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the US Revolving Credit Loans to be made on such
borrowing date, (ii) 11:00 a.m. on the proposed borrowing date, each Revolving
Credit Lender will make available to the Administrative Agent, for the account
of the Canadian Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent (in Canadian Dollars), such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the Canadian
Revolving Credit Loans to be made on such borrowing date and (iii) 1:00 p.m. on
the proposed borrowing date, the applicable Swingline Lender will make available
to the Administrative Agent, for the account of the
 

 
50788495_7
 
37

--------------------------------------------------------------------------------

 

(c) applicable Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent (in the applicable currency),
the Swingline Loans to be made on such borrowing date.  Each Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of such Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by such Borrower to the
Administrative Agent or as may be otherwise agreed upon by such Borrower and the
Administrative Agent from time to time.  Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such
Loan.  Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in Section
2.2(b).
 
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
 
(a) Repayment on Termination Date.  Each Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans made to such
Borrower in full on the Revolving Credit Maturity Date, and (ii) all Swingline
Loans made to such Borrower in accordance with Section 2.2(b) (but, in any
event, no later than the Revolving Credit Maturity Date), together, in each
case, with all accrued but unpaid interest thereon.
 
(b) Mandatory Prepayments.
 
(i) If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the US Borrower agrees to repay within one (1) Business Day
following receipt of notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Revolving
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding US Swingline Loans,
second, to the principal amount of outstanding Canadian Swingline Loans, third
to the principal amount of outstanding US Revolving Credit Loans, fourth, to the
principal amount of outstanding Canadian Revolving Credit Loans and fifth, with
respect to any Letters of Credit then outstanding, a payment of Cash Collateral
into a Cash Collateral account opened by the Administrative Agent, for the
benefit of the Revolving Credit Lenders, in an amount equal to such excess (such
Cash Collateral to be applied, upon the occurrence and during the continuance of
an Event of Default, in accordance with Section 10.2(b)); provided that if the
US Borrower is required to make a payment of Cash Collateral pursuant to the
terms of this Section 2.4(b) as a result of any such excess, such amount (to the
extent not applied in accordance with Section 10.2(b)) shall be returned to the
US Borrower within three Business Days after such excess ceases to exist.
 
(ii) If at any time the Canadian Revolving Credit Loans and the Canadian
Swingline Loans outstanding at such time exceed the Canadian Revolving Credit
Sublimit, the Canadian Borrower agrees to repay within one (1) Business Day
following receipt of notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Revolving
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding Canadian Swingline Loans
and second to the principal amount of outstanding Canadian Revolving Credit
Loans.
 
(iii) If at any time the Canadian Swingline Loans outstanding at such time
exceed the Canadian Swingline Sublimit, the Canadian Borrower agrees to repay
within one (1) Business
 

 
50788495_7
 
38

--------------------------------------------------------------------------------

 

(iv) Day following receipt of notice from the Administrative Agent, by payment
to the Administrative Agent for the account of the Revolving Credit Lenders,
Extensions of Credit in an amount equal to such excess with each such repayment
applied to the principal amount of outstanding Canadian Swingline Loans.
 
(c) Optional Prepayments.  The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each US
Swingline Loan, (ii) at least one (1) Business Day before each Canadian
Revolving Credit Loan and (iii) at least three (3) Business Days before each
LIBOR Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Canadian Base Rate Loans,
CDOR Rate Loans, US Swingline Loans, Canadian Swingline Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each.  Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date set forth in such
notice.  Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof with respect to Base Rate Loans and
Canadian Revolving Credit Loans (other than Canadian Swingline Loans),
$3,000,000 or a whole multiple of $500,000 in excess thereof with respect to
LIBOR Rate Loans and $25,000 or a whole multiple of $25,000 in excess thereof
with respect to Swingline Loans.  A Notice of Prepayment received after 11:00
a.m. shall be deemed received on the next Business Day.  Each such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.  Notwithstanding the foregoing, any Notice of a Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any incurrence of Indebtedness, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence and may be revoked by the Borrowers in the event such refinancing is
not consummated or is otherwise delayed (provided that the failure of such
contingency or such delay shall not relieve any Borrower from its obligations in
respect thereof under Section 5.9).
 
(d) Prepayment of Excess Proceeds.  In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.
 
(e) Limitation on Prepayment of LIBOR Rate Loans.  No Borrower may prepay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
 
(f) Hedge Agreements.  No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrowers’ obligations under any Hedge Agreement
entered into with respect to the Loans.
 
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
 
(a) Voluntary Reduction.  The US Borrower shall have the right at any time and
from time to time, upon at least three (3) Business Days prior written notice to
the Administrative Agent (or such shorter period as the Administrative Agent may
agree), to permanently reduce, without premium or penalty, (i) the entire
Revolving Credit Commitment at any time or (ii) portions of the Revolving Credit
Commitment, from time to time, in an aggregate principal amount not less than
$3,000,000 or any whole multiple of $1,000,000 in excess thereof.  Any reduction
of the Revolving Credit Commitment shall be
 

 
50788495_7
 
39

--------------------------------------------------------------------------------

 

(b) applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Revolving Credit Commitment Percentage.  All Commitment Fees
accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.  No such
reduction in the Revolving Credit Commitments shall reduce the Canadian
Revolving Credit Sublimit, the Swingline Commitment, the Canadian Swingline
Sublimit or the L/C Commitment (except as set forth in each respective
definition).
 
(c) Corresponding Payment.  Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the US Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess; provided that if
the US Borrower is required to make a payment of Cash Collateral pursuant to the
terms of this Section 2.5(b) as a result of any such excess, such amount (to the
extent not applied in accordance with Section 10.2(b)) shall be returned to the
US Borrower within three (3) Business Days after such excess ceases to
exist.  Such Cash Collateral shall be applied in accordance with
Section 10.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral reasonably satisfactory to
the Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility.  If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
 
SECTION 2.6 Termination of Revolving Credit Facility.  The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
 
 
ARTICLE III

 
LETTER OF CREDIT FACILITY
 
SECTION 3.1    L/C Commitment.
 
(a) Availability.  Subject to the terms and conditions of this Agreement and the
other Loan Documents and in reliance upon the representations and warranties set
forth in this Agreement and the other Loan Documents and on the agreements of
the Revolving Credit Lenders set forth in Section 3.4(a), each Issuing Lender
agrees to issue standby letters of credit (the “Letters of Credit”) for the
account of the US Borrower or any Subsidiary thereof on any Business Day from
the Closing Date through but not including the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date in such form as may be approved from time to
time by the applicable Issuing Lender in its reasonable discretion; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, (a) the L/C Obligations would exceed
the L/C Commitment or (b) the Revolving Credit Outstandings would exceed the
Revolving Credit Commitment.  Each Letter of Credit shall (i) be denominated in
Dollars in a minimum amount of $25,000 or Canadian Dollars in a minimum amount
of C$25,000 (or such lesser amount as agreed to by the applicable Issuing Lender
and the Administrative Agent), (ii) be a standby letter of credit issued to
support obligations of the US Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no
 

 
50788495_7
 
40

--------------------------------------------------------------------------------

 

(b) later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to ISP98, as set forth in the Letter of Credit
Application or as reasonably determined by the applicable Issuing Lender and, to
the extent not inconsistent therewith, the laws of the State of New York.  No
Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law or if an
Event of Default has occurred and is continuing.  References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.
 
(c) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
 
SECTION 3.2 Procedure for Issuance of Letters of Credit.  The US Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the reasonable satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender or the Administrative Agent may reasonably
request.  Upon receipt of any Letter of Credit Application, the applicable
Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the US Borrower.  The
applicable Issuing Lender shall promptly furnish to the US Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Revolving Credit Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.
 
SECTION 3.3 Commissions and Other Charges.
 
(a) Letter of Credit Commissions.  Subject to Section 5.15(a)(iii)(B), the US
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission in Dollars with respect to each Letter of Credit in the amount equal
to the daily Dollar Amount available to be drawn under such Letter of Credit
times the Applicable Rate with respect to Revolving Credit Loans that are LIBOR
Rate Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Credit Commitment Percentages.
 
(b) Issuance Fee.  In addition to the foregoing commission, the US Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender, an issuance fee in Dollars with respect to the Dollar Amount of each
Letter of Credit issued by such Issuing Lender as set forth in the Fee Letter or
as otherwise agreed to between the Borrowers and such Issuing Lender.  Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the
 

 
50788495_7
 
41

--------------------------------------------------------------------------------

 

(c) first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.
 
(d) Other Costs.  In addition to the foregoing fees and commissions, the US
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary fees and expenses as are incurred or charged by such Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit issued by it.
 
SECTION 3.4 L/C Participations.
 
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the US Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount in Dollars equal to such
L/C Participant’s Revolving Credit Commitment Percentage of the Dollar Amount of
such draft, or any part thereof, which is not so reimbursed.
 
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the Dollar Amount
and due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn, shall pay such Issuing Lender) the amount
in Dollars specified on the applicable due date.  If any such amount is paid to
such Issuing Lender after the date such payment is due, such L/C Participant
shall pay to such Issuing Lender on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360.  A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest
error.  With respect to payment to such Issuing Lender of the unreimbursed
amounts described in this Section, if the L/C Participants receive notice that
any such payment is due (A) prior to 1:00 p.m. on any Business Day, such payment
shall be due that Business Day, and (B) after 1:00 p.m. on any Business Day,
such payment shall be due on the following Business Day.
 
(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the US Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
 

 
50788495_7
 
42

--------------------------------------------------------------------------------

 

(d) Reimbursement Obligation of the US Borrower.  In the event of any drawing
under any Letter of Credit, the US Borrower agrees to reimburse (either with the
proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, the applicable Issuing Lender on
(x) the Business Day on which such Issuing Lender notifies the US Borrower of
the date and amount of a draft paid under any Letter of Credit if such notice is
received by the US Borrower prior to 10:00 a.m. or (y) if the US Borrower
receives such notice after 10:00 a.m. on any Business Day, on the following
Business Day, in each case, for the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment.  Unless the US Borrower shall immediately notify
such Issuing Lender that the US Borrower intends to reimburse such Issuing
Lender for such drawing from other sources or funds, the US Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan as a
Base Rate Loan on the applicable repayment date in the Dollar Amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such costs and expenses.  Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse such Issuing Lender for
any draft paid under a Letter of Credit issued by it is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article VI.  If the US Borrower has elected to pay the amount
of such drawing with funds from other sources and shall fail to reimburse such
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.
 
SECTION 3.5 Obligations Absolute.  The US Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the US Borrower may
have or have had against the applicable Issuing Lender or any beneficiary of a
Letter of Credit or any other Person.  The US Borrower also agrees that the
applicable Issuing Lender and the L/C Participants shall not be responsible for,
and the US Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the US Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the US Borrower
against any beneficiary of such Letter of Credit or any such transferee.  No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The US Borrower agrees that any action taken or omitted
by any Issuing Lender under or in connection with any Letter of Credit issued by
it or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct shall be binding on the US Borrower and shall
not result in any liability of such Issuing Lender or any L/C Participant to the
US Borrower.  The responsibility of any Issuing Lender to the US Borrower in
connection with any draft presented for payment under any Letter of Credit
issued by it shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit.
 

 
50788495_7
 
43

--------------------------------------------------------------------------------

 

SECTION 3.6 Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
 
SECTION 3.7 Appointment/Resignation of Issuing Lenders.
 
(a) The US Borrower may appoint a Revolving Credit Lender as an Issuing Lender
by written agreement among the US Borrower, the Administrative Agent and the
applicable Revolving Credit Lender entered into at least two (2) Business Days
before the issuance of any Letters of Credit by such additional Issuing Lender.
 
(b) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the US Borrower
and the Administrative Agent (or such shorter period of time as may be
acceptable to the US Borrower and the Administrative Agent).
 
(c) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.4).  Without limiting the
foregoing, upon the resignation of a Lender as an Issuing Lender hereunder, the
US Borrower may, or at the request of such resigned Issuing Lender, US Borrower
shall, use commercially reasonable efforts to arrange for one or more of its
other Issuing Lenders to issue Letters of Credit hereunder in substitution for
the Letters of Credit, if any, issued by such resigned Issuing Lender and
outstanding at the time of such resignation, or make other arrangements
satisfactory to the resigned Issuing Lender to effectively cause another Issuing
Lender to assume the obligations of the resigned Issuing Lender with respect to
any such Letters of Credit.
 
SECTION 3.8 Reporting Letter of Credit Information and L/C Commitment.  At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) on the last Business Day of each
calendar month, (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires, (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder.  In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment.  No failure on the
part of any Issuing Lender to provide such information pursuant to this Section
3.9 shall limit the obligations of the US Borrower or any Revolving Credit
Lender hereunder with respect to its reimbursement and participation obligations
hereunder except, solely with respect to any Revolving Credit Lender’s
participation obligations, to the extent that the failure of such Issuing Lender
to provide notice hereunder would cause any Revolving Credit Lender’s
participation obligation to exceed to its Revolving Credit Commitment
Percentage.
 

 
50788495_7
 
44

--------------------------------------------------------------------------------

 

SECTION 3.9 

 
TERM LOAN FACILITY
 
SECTION 3.10 Initial Term Loan.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the US
Borrower on the Closing Date in a principal amount equal to such Lender’s Term
Loan Commitment as of the Closing Date.
 
SECTION 3.11 Procedure for Advance of Initial Term Loan.  The US Borrower shall
give the Administrative Agent an irrevocable Notice of Borrowing prior to 11:00
a.m. on the Closing Date requesting that the Term Loan Lenders make the Initial
Term Loan as a Base Rate Loan on such date (provided that the US Borrower may
request, no later than three (3) Business Days prior to the Closing Date, that
the Lenders make the Initial Term Loan as a LIBOR Rate Loan if the US Borrower
has delivered to the Administrative Agent a letter in form and substance
reasonably satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 5.9 of this Agreement).  Upon receipt of such
Notice of Borrowing from the US Borrower, the Administrative Agent shall
promptly notify each Term Loan Lender thereof.  Not later than 1:00 p.m. on the
Closing Date, each Term Loan Lender will make available to the Administrative
Agent for the account of the US Borrower, at the Administrative Agent’s Office
in immediately available funds, the amount of such Initial Term Loan to be made
by such Term Loan Lender on the Closing Date.  The US Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of the
Initial Term Loan in immediately available funds by wire transfer to such Person
or Persons as may be designated by the US Borrower in writing.
 
SECTION 3.12 Repayment of Initial Term Loans.
 
(a) The US Borrower shall repay the aggregate outstanding principal amount of
the Initial Term Loan in consecutive quarterly installments on the last Business
Day of each of March, June, September and December commencing March 31, 2014 as
set forth below, except as the amounts of individual installments may be
adjusted pursuant to Section 4.4 hereof:
 
Payment Date
Principal Installment
March 31, 2014
$9,375,000
June 30, 2014
$9,375,000
September 30, 2014
$9,375,000
December 31, 2014
$9,375,000
March 31, 2015
$9,375,000
June 30, 2015
$9,375,000
September 30 2015,
$9,375,000
December 31, 2015
$9,375,000
March 31, 2016
$12,500,000
June 30, 2016
$12,500,000
September 30, 2016
$12,500,000
December 31, 2016
$12,500,000
March 31, 2017
$15,625,000
June 30, 2017
$15,625,000
September 30, 2017
$15,625,000
December 31, 2017
$15,625,000
March 31, 2018
$15,625,000
June 30, 2018
$15,625,000
September 30, 2018
$15,625,000
December 31, 2018
$15,625,000
Term Loan Maturity Date
Remaining Outstanding Principal Amount



 
45

--------------------------------------------------------------------------------

 
If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
 
(b) Incremental Term Loans.  The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 5.13.
 
SECTION 3.13 Prepayments of Term Loans.
 
(a) Optional Prepayments.  The US Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Initial Term Loan, an Incremental Term Loan or a combination thereof, and if a
combination thereof, the amount allocable to each.  Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$1,000,000 or any whole multiple of $500,000 in excess thereof and shall be
applied, on a pro rata basis, to the outstanding principal installments of the
Initial Term Loan and, if applicable, any Incremental Term Loans.  Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.  A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment.  Notwithstanding the foregoing, any Notice of Prepayment delivered
in connection with any refinancing of all of the Credit Facility with the
proceeds of such refinancing or of any incurrence of Indebtedness may be, if
expressly so stated to be, contingent upon the consummation of such refinancing
or incurrence and may be revoked by the Borrowers in the event such refinancing
is not consummated; provided that the delay or failure of such contingency shall
not relieve any Borrower from its obligations in respect thereof under Section
5.9.
 
(b) Mandatory Prepayments.
 
(i) Debt Issuances.  The US Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (iv) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance made pursuant to Section 9.1(l) and any Debt Issuance not otherwise
permitted pursuant to Section 9.1.  Such prepayment shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Debt Issuance.
 
(ii) Equity Issuances.  The US Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (iv) below in an
amount equal to fifty percent (50%) of the aggregate Net Cash Proceeds from any
Equity Issuance (other than Equity
 

 
50788495_7
 
46

--------------------------------------------------------------------------------

 

(iii) Issuances pursuant to stock option or other employee compensation plans,
the exercise price on stock options issued as part of employee compensation and
Equity Issuances the Net Cash Proceeds of which are utilized to make a
Restricted Payment permitted by Section 9.6(b) or (f); provided that so long as
no Default or Event of Default has occurred and is continuing, no prepayments
shall be required from the Net Cash Proceeds from Equity Issuances the proceeds
of which are used to finance a Permitted Acquisition or Capital
Expenditure.  Such prepayment shall be made on or before the third Business Day
following December 31 and June 30 of each year in an amount equal to the
aggregate Net Cash Proceeds of all Equity Issuances received during the 180-day
period prior to such dates (subject to the proviso set forth in the prior
sentence).
 
(iv) Asset Dispositions.  The US Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (iv) below in amounts
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds in excess
of $1,000,000 in any Fiscal Year from any Asset Disposition (other than any
Asset Disposition permitted pursuant to, and in accordance with, Sections
9.5(a), (c), (e), (f), (g) and (h)) or any Insurance and Condemnation
Event.  Such prepayments shall be made within three (3) Business Days after the
date of receipt of the Net Cash Proceeds of any such Asset Disposition or any
Insurance and Condemnation Event by such Credit Party or any of its
Subsidiaries; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this Section
4.4(b)(iii) to the extent that such Net Cash Proceeds are reinvested in assets
used or useful in the business of the US Borrower and its Subsidiaries within
180 days after receipt of such Net Cash Proceeds by such Credit Party or such
Subsidiary (or committed under a contractual obligation to be reinvested within
90 days following such 180 day period); provided further that any portion of
such Net Cash Proceeds not actually reinvested within such 180 day period (or,
if applicable, such 90 day period thereafter) shall be prepaid in accordance
with this Section 4.4(b)(iii) on or before the last day of such 180 day period
(or, if applicable, such 90 day period thereafter).
 
(v) Notice; Manner of Payment.  Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iii) above, the
US Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders.  Each prepayment of the Term Loans under this Section
shall be applied as follows: first, ratably between the Initial Term Loans and
any Incremental Term Loans (to reduce on a pro rata basis the remaining
scheduled principal installments of the Term Loans and any Incremental Term
Loans), pursuant to Section 4.3 and (ii) second, to the extent of any excess, to
repay the Revolving Credit Loans pursuant to Section 2.4(d), without a
corresponding reduction in the Revolving Credit Commitment.
 
(vi) No Reborrowings.  Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.  Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.
 

 
50788495_7
 
47

--------------------------------------------------------------------------------

 

(vii) 
 


 
GENERAL LOAN PROVISIONS
 
SECTION 3.14 Interest.
 
(a) Interest Rate Options.  Subject to the provisions of this Section, at the
election of the US Borrower or the Canadian Borrower, as applicable:
 
(i) US Revolving Credit Loans and the Term Loans shall bear interest at (A) the
Base Rate plus the Applicable Rate or (B) the LIBOR Rate plus the Applicable
Rate;
 
(ii) Canadian Revolving Credit Loans shall bear interest at (A) the Canadian
Base Rate plus the Applicable Rate or (B) the CDOR Rate plus the Applicable
Rate;
 
(iii) US Swingline Loans shall bear interest at the LIBOR Market Index Rate plus
the Applicable Rate with respect to LIBOR Rate Loans that are Revolving Credit
Loans; and
 
(iv) Canadian Swingline Loans shall bear interest at the Canadian Base Rate plus
the Applicable Rate.
 
The US Borrower or the Canadian Borrower, as applicable, shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2.  Any US Revolving Credit Loan or Term Loan or
any portion thereof as to which the US Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.  Any Canadian
Revolving Credit Loan or any portion thereof as to which the Canadian Borrower
has not duly specified an interest rate as provided herein shall be deemed a
Canadian Base Rate Loan.  Subject to Section 5.1(c), any LIBOR Rate Loan or any
portion thereof as to which the applicable Borrower has not duly specified an
Interest Period as provided herein shall be deemed a LIBOR Rate Loan with an
Interest Period of one (1) month.
 
Notwithstanding the foregoing, the LIBOR Rate shall not be available until three
(3) Business Days after the Closing Date unless the applicable Borrower has
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement


(b) Interest Periods.  In connection with each LIBOR Rate Loan, the US Borrower
by giving notice at the times described in Section 2.3 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months (or nine (9) or twelve (12) months if agreed to by all
relevant Lenders); provided that:
 
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
 
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a
 

 
50788495_7
 
48

--------------------------------------------------------------------------------

 

(iii) Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;
 
(iv) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(v) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable; and
 
(vi) there shall be no more than eight (8) Interest Periods in effect at any
time.
 
(c) Default Rate.  Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the US Borrower
shall no longer have the option to request LIBOR Rate Loans, CDOR Loans or
Swingline Loans, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Rate) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Rate) then applicable to Base Rate
Loans, (C) all outstanding Base Rate Loans and other US Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Rate) then applicable to Base Rate Loans or such other US Obligations arising
hereunder or under any other Loan Document, (D) all outstanding Canadian
Revolving Credit Loans and other Canadian Obligations arising hereunder or under
any other Loan Document shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate (including the Applicable Rate) then
applicable to Canadian Base Rate Loans or such other Canadian Obligations
arising hereunder or under any other Loan Document, and (E) all accrued and
unpaid interest shall be due and payable on demand of the Administrative
Agent.  Interest shall continue to accrue on the Obligations after the filing by
or against any Borrower of any petition seeking any relief in bankruptcy or
Debtor Relief Law.
 
(d) Interest Payment and Computation.
 
(i) Interest on (A) each Base Rate Loan and each Canadian Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2014; (B) each US Swingline Loan and each Canadian
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar month commencing March 31, 2014; (C) each CDOR Rate Loan shall be
due and payable on the last day of the one-month period following the making or
continuation of such CDOR Rate Loan; and (D) each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period.  All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate, all
computations of interest for Canadian Base Rate Loans and all computations of
interest for CDOR Rate Loans shall be made on the basis of a year of 365 or 366
days, as applicable, and actual days elapsed.  All other computations of fees
and interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).
 

 
50788495_7
 
49

--------------------------------------------------------------------------------

 

(ii) For greater certainty, whenever any amount is payable under this Agreement
or any other Loan Document by the Canadian Borrower as interest or as a fee
which requires the calculation of an amount using a percentage per annum, each
party to this Agreement acknowledges and agrees that such amount shall be
calculated as of the date payment is due without application of the “deemed
reinvestment principle” or the “effective yield method” (e.g., when interest is
calculated and payable monthly, the rate of interest payable per month is 1/12
of the stated rate of interest per annum).
 
(iii) For the purposes of the Interest Act (Canada) and disclosure under such
Act, whenever interest to be paid under this Agreement or any other Loan
Document is to be calculated on the basis of a year of 365 days or any other
period of time that is less than a calendar year, the yearly rate of interest to
which the rate determined pursuant to such calculation is equivalent is the rate
so determined multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by either 365 or such other
period of time, as the case may be.
 
(e) Maximum Rate.
 
(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (A) promptly refund to the Borrowers any interest received by the
Lenders in excess of the maximum lawful rate or (B) apply such excess to the
principal balance of the US Obligations or the Canadian Obligations, as
applicable.  It is the intent hereof that the Borrowers not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the applicable Borrower under Applicable
Law.
 
(ii) If any provision of this Agreement or of any of the other Loan Documents
would obligate the Canadian Borrower or any other Canadian Credit Party to make
any payment of interest or other amount payable to any Lender, in an amount or
calculated at a rate which would result in a receipt by such Lender of interest
at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (A) firstly, by
reducing the amount or rate of interest required to be paid to such Lender on
Canadian Revolving Credit Loans or Canadian Swingline Loans, as applicable, and
(B) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender, which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).  Any amount or rate of
interest referred to in this Section 5.1 shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that the applicable Canadian Revolving Credit
Loan or Canadian Swingline Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Closing Date to the date set out in clause (a) of the definition
of
 

 
50788495_7
 
50

--------------------------------------------------------------------------------

 

(iii) “Revolving Credit Maturity Date” and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by
Administrative Agent shall be conclusive for the purposes of such determination.
 
SECTION 3.15 Notice and Manner of Conversion or Continuation of Loans.  Provided
that no Event of Default has occurred and is then continuing:
 
(a) the US Borrower shall have the option to (a) convert at any time all or any
portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $3,000,000 or any whole multiple of $500,000 in excess
thereof into one or more LIBOR Rate Loans and (b) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
in a principal amount equal to $1,000,000 or a whole multiple of $100,000 in
excess thereof into Base Rate Loans (other than Swingline Loans) or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans; and
 
(b) the Canadian Borrower shall have the option to (a) convert at any time all
or any portion of any outstanding Canadian Base Rate Loans (other than Canadian
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $100,000 in excess thereof into one or more CDOR Rate Loans and (b) upon the
expiration of the one-month interest period for such CDOR Rate Loans, (i)
convert all or any part of its outstanding CDOR Rate Loans in a principal amount
equal to $1,000,000 or a whole multiple of $100,000 in excess thereof into
Canadian Base Rate Loans (other than Canadian Swingline Loans) or (ii) continue
such CDOR Rate Loans as CDOR Rate Loans with a one month interest period.
 
Whenever any Borrower desires to convert or continue Loans as provided above,
such Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. (x) with respect to clause (a) above, three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective and (y) with respect to clause (b) above, one (1)
Business Day before the day on which a proposed conversion of such Loan is to be
effective, specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan.  The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.


SECTION 3.16 Fees.
 
(a) Commitment Fee.  Commencing on the Closing Date, subject to Section
5.15(a)(iii)(A), the US Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Rate on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment
Fee.  The Commitment Fee shall be payable in arrears on the last Business Day of
each calendar quarter during the term of this Agreement commencing March 31,
2014 and ending on the date upon which the Revolving Credit Commitment has been
terminated.  The Commitment Fee shall be distributed by the Administrative Agent
to the Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.
 

 
50788495_7
 
51

--------------------------------------------------------------------------------

 

(b) Other Fees.  The US Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  The US Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.
 
SECTION 3.17 Manner of Payment.
 
(a) Payments made by the US Borrower.  Each payment by the US Borrower on
account of the principal of or interest on the Loans (other than the Canadian
Revolving Credit Loans and the Canadian Swingline Loans) or of any fee,
commission or other amounts (including the Reimbursement Obligations) payable to
the Lenders under this Agreement shall be made not later than 1:00 p.m. on the
date specified for payment under this Agreement to the Administrative Agent at
the Administrative Agent’s Office for the account of the Lenders entitled to
such payment in Dollars (other than Reimbursement Obligations with respect to
Letters of Credit denominated in Canadian Dollars, which shall be payable in
Canadian Dollars), in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever.  Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.
 
(b) Payments made by the Canadian Borrower.  Each payment by the Canadian
Borrower on account of the principal of or interest on the Canadian Revolving
Credit Loans or of any fee, commission or other amounts payable by the Canadian
Borrower to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Canadian Dollars, in immediately available
funds and shall be made without any set off, counterclaim or deduction
whatsoever.  Each payment by the Canadian Borrower on account of the principal
of or interest on the Canadian Swingline Loans under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the applicable Swingline Lender at its designated office in
Canadian Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever.  Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.
 
(c) General Payment Provisions.  Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each such Lender
at its address for notices set forth herein its Commitment Percentage in respect
of the relevant Credit Facility (or other applicable share as provided herein)
of such payment and shall wire advice of the amount of such credit to each
Lender.  Each payment to the Administrative Agent on account of the principal of
or interest on the Swingline Loans or of any fee, commission or other amounts
payable to any Swingline Lender shall be made in like manner, but for the
account of such Swingline Lender.  Each payment to the Administrative Agent of
any Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be.  Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 5.1(b)(ii), if any payment under this Agreement
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest if payable along
with such payment.
 

 
50788495_7
 
52

--------------------------------------------------------------------------------

 

(d) Defaulting Lenders.  Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender, each payment by any Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(a)(ii).
 
SECTION 3.18 Evidence of Indebtedness.
 
(a) Extensions of Credit.  The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to a Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a US Revolving Credit Note, Canadian Revolving Credit Note, Term Loan
Note, US Swingline Note and/or Canadian Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or Swingline
Loans, as applicable, in addition to such accounts or records.  Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
 
(b) Participations.  In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
 
SECTION 3.19 Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
 
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained
 

 
50788495_7
 
53

--------------------------------------------------------------------------------

 

(iii) by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant.
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
SECTION 3.20 Administrative Agent’s Clawback.
 
(a) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing, (ii) in the case of Canadian Revolving Credit Loans, not later than
12:00 noon one (1) Business Day before the date of any proposed borrowing and
(iii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, (A) in the case of a payment to be made by such Lender,
(1) with respect to any Loan denominated in Dollars, at the greater of (x) the
daily average Federal Funds Rate and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(2) with respect to any Loan denominated in Canadian Dollars, at the greater of
(x) a rate equal to the Administrative Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by the Administrative Agent as a result of the failure to deliver funds
hereunder) of carrying such amount and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by such Borrower, (1)
with respect to any Loan denominated in Dollars, the interest rate applicable to
Base Rate Loans and (2) with respect to any Loan denominated in Canadian
Dollars, the interest rate applicable to Canadian Base Rate Loans.  If the
applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by any Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(b) Payments by the Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, any Issuing Lender or any Swingline Lender hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, such Issuing Lender or such Swingline Lender, as the case may be, the
amount due.  In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders, each Issuing Lender or each Swingline Lender,
as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so
 

 
50788495_7
 
54

--------------------------------------------------------------------------------

 

(c) distributed to such Lender, Issuing Lender or Swingline Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, (i) with respect to any Extension of Credit (other than any Canadian
Revolving Credit Loan or any Canadian Swingline Loan), at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) with
respect to any Canadian Revolving Credit Loan or any Canadian Swingline Loan, at
a rate equal to the Administrative Agent’s aggregate marginal cost (including
the cost of maintaining any required reserves or deposit insurance and of any
fees, penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount.
 
(d) Nature of Obligations of Lenders Regarding Extensions of Credit.  The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several.  The failure of any Lender to make available its Commitment Percentage
of any Loan requested by any Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
 
SECTION 3.21 Changed Circumstances.
 
(a) Circumstances Affecting LIBOR Rate or CDOR Rate Availability.  In connection
with any request for (x) a LIBOR Rate Loan (or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or a conversion to or
continuation thereof) or (y) a CDOR Rate Loan (or a Canadian Base Rate Loan as
to which the interest rate is determined with reference to the CDOR Rate or a
conversion thereof), if for any reason
 
(i) with respect to a proposed LIBOR Rate Loan, the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan,
 
(ii) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining (A) the LIBOR Rate for such Interest Period with
respect to a proposed LIBOR Rate Loan (or any Base Rate Loan as to which the
interest rate is determined with reference to LIBOR) or (B) the CDOR Rate with
respect to a proposed CDOR Rate Loan (or any Canadian Base Rate Loan as to which
the interest rate is determined with reference to the CDOR Rate), or
 
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate or CDOR Rate,
as applicable, does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period,
 
then the Administrative Agent shall promptly give notice thereof to the US
Borrower.  Thereafter, until the Administrative Agent notifies the US Borrower
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans (or Base Rate Loans as to which the interest rate is determined
with reference to LIBOR) or CDOR Rate Loans (or Canadian Base Rate Loans as to
which the interest rate is determined with reference to CDOR), as applicable,
and the right of any Borrower to convert any Loan to or continue any Loan as a
LIBOR Rate Loan (or a Base Rate Loan as to which the interest rate is determined
with reference to LIBOR) or a CDOR Rate Loan (or Canadian Base Rate Loan as to
which
 

 
50788495_7
 
55

--------------------------------------------------------------------------------

 

the interest rate is determined with reference to CDOR), as applicable, shall be
suspended, and (i) in the case of LIBOR Rate Loans, the applicable Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan made to it together
with accrued interest thereon (subject to Section 5.1(d)), on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan; or (B)
convert the then outstanding principal amount of each such LIBOR Rate Loan made
to it to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR as of the last day of such Interest Period; (ii) in the case
of Base Rate Loans as to which the interest rate is determined by reference to
LIBOR, the US Borrower shall convert the then outstanding principal amount of
each such Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period; or
(iii) in the case of CDOR Rate Loans (or Canadian Base Rate Loans as to which
the interest rate is determined by reference to the CDOR Rate), the Canadian
Borrower shall convert the then outstanding principal amount of each such Loan
to a Canadian Base Rate Loan as to which the interest rate is not determined by
reference to the CDOR Rate.
 
(b) Laws Affecting LIBOR Rate or CDOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain (x) any LIBOR Rate Loan (or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR) or (y) any CDOR Rate Loan (or any
Canadian Base Rate Loan as to which the interest rate is determined by reference
to the CDOR Rate), such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the US Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the US Borrower that such circumstances no longer exist:
 
(i) the obligations of such Lender to make LIBOR Rate Loans (or Base Rate Loans
as to which the interest rate is determined by reference to LIBOR) or CDOR Rate
Loans (or Canadian Base Rate Loans as to which the interest rate is determined
by reference to the CDOR Rate), as applicable, and the right of the Borrowers to
convert any Loan by such Lender to a LIBOR Rate Loan or continue any Loan by
such Lender as a LIBOR Rate Loan (or a Base Rate Loan as to which the interest
rate is determined by reference to LIBOR), or to convert any Loan by such Lender
to a CDOR Rate Loan (or any Canadian Base Rate Loan as to which the interest
rate is determined by reference to the CDOR Rate), shall be suspended and
thereafter the applicable Borrower may select only Base Rate Loans and Canadian
Base Rate Loans be made by such Lender, as applicable, as to which the interest
rate is not determined by reference to LIBOR or CDOR hereunder,
 
(ii) all Base Rate Loans shall cease to be determined by reference to LIBOR
and/or all Canadian Base Rate Loans shall cease to be determined by reference to
CDOR, as applicable, and
 
(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR for the remainder of
such Interest Period.  Each Lender agrees to designate a different Lending
Office or assign its rights and obligations hereunder to another of its
officers, branches or affiliates if such designation or assignment will avoid
the need for such notice and
 

 
50788495_7
 
56

--------------------------------------------------------------------------------

 

(iv) will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.  Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by such Lender in connection with any
such designation or assignment.
 
SECTION 3.22 Indemnity.  The US Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or a Canadian Revolving Credit Loan at the CDOR Rate or from fees payable
to terminate the deposits from which such funds were obtained) which may arise
or be attributable to each Lender’s obtaining, liquidating or employing deposits
or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by such Borrower to make any payment when due of any
amount due hereunder in connection with a LIBOR Rate Loan or a Canadian
Revolving Credit Loan at the CDOR Rate, (b) due to any failure of such Borrower
to borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan or a Canadian Revolving Credit
Loan at the CDOR Rate on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market or the Canadian Revolving Credit Loans at the CDOR Rate in the Canadian
bankers’ acceptance market, as applicable, and using any reasonable attribution
or averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the US
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.  The US Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
 
SECTION 3.23 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (a)(i) and (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, such
Issuing Lender or other Recipient, the Borrowers shall promptly pay to any such
Lender, such Issuing Lender or other Recipient,
 

 
50788495_7
 
57

--------------------------------------------------------------------------------

 

as the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrowers
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender, an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender, such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender, any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate any Lender, any Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender, such
Issuing Lender or such other Recipient, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
SECTION 3.24 Taxes.
 
(a) Issuing Lender.  For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.
 
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to
 

 
50788495_7
 
58

--------------------------------------------------------------------------------

 

(c) additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
 
(d) Payment of Other Taxes by the Borrowers.  The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
 
(e) Indemnification by the Borrowers.  The Credit Parties shall jointly and
severally indemnify each Recipient, within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.  Notwithstanding anything
herein to the contrary, no Recipient shall be indemnified for any Indemnified
Taxes under this Section 5.11(d) unless such Recipient shall make written demand
on the Credit Parties for such reimbursement no later than six (6) months after
the earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for such Indemnified Taxes, and (ii) the date
on which such Recipient has made payment of such Indemnified Taxes to the
relevant Governmental Authority; provided, that if the Indemnified Taxes imposed
or asserted giving rise to such claims are retroactive, then the six (6) month
period referred to above shall be extended to include the retroactive effect
thereof.
 
(f) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(g) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(h) Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
US Borrower and the Administrative Agent, at the time or times prescribed by
Applicable Law or reasonably
 

 
50788495_7
 
59

--------------------------------------------------------------------------------

 

(ii) requested by the US Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the US Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the US Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the US Borrower or the Administrative
Agent as will enable the US Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(iii) Without limiting the generality of the foregoing:
 
(A) Any Lender that is a U.S. Person shall deliver to the US Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter at the time or
times prescribed by Applicable Law or upon the reasonable request of the US
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from United States federal backup
withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by Applicable Law or upon the
reasonable request of the US Borrower or the Administrative Agent), whichever of
the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or any successor form) establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI (or any successor form);
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the US Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in
 

 
50788495_7
 
60

--------------------------------------------------------------------------------

 

Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (or any successor form); or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or any successor form), accompanied by
IRS Form W-8ECI (or any successor form), IRS Form W-8BEN (or any successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by Applicable Law or upon the
reasonable request of the US Borrower or the Administrative Agent), executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the US Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the US Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
US Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the US Borrower or the
Administrative Agent as may be necessary for the US Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that (x) it shall promptly notify the US Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction to withholding and (y) if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the US Borrower and the Administrative Agent in writing of its legal inability
to do so; provided that no such updating or notification is required to be made
on account of any Canadian withholding tax if no form or certification has been
previously delivered for Canadian withholding tax purposes.
 

 
50788495_7
 
61

--------------------------------------------------------------------------------

 

Treatment of Certain Refunds.  If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.11 (including by the payment
of additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
(i) Survival.  Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
SECTION 3.25 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrowers, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.10 or
Section 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender (i) requests compensation under
Section 5.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, or (ii) ceases to make LIBOR Loans as a
result of any condition described in Section 5.8(b), unless notices under
Section 5.8(b) have been given by Lenders holding at least fifty percent (50%)
of the outstanding Loans and Commitments under any applicable tranche and, in
each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 5.12(a), or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.10), all of its interests, rights (other than its
existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 

 
50788495_7
 
62

--------------------------------------------------------------------------------

 

(c) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.10;
 
(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(ii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(iii) such assignment does not conflict with Applicable Law; and
 
(iv) in the case of any assignment resulting from  a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
SECTION 3.26 Incremental Loans.
 
(a) Request for Increase.  At any time after the Closing Date, upon written
notice to the Administrative Agent, the US Borrower may, from time to time,
request (i) one or more incremental term loans (an “Incremental Term Loan”) or
(ii) one or more increases in the Revolving Credit Commitments (a “Revolving
Credit Facility Increase” and, together with the initial principal amount of the
Incremental Term Loans, the “Incremental Increases”); provided that (A) the
aggregate principal amount for all such Incremental Increases shall not exceed
$200,000,000, (B) any such request for an increase shall be in a minimum amount
of $10,000,000 for any Incremental Term Loan and $10,000,000 for any Revolving
Credit Facility Increase or, if less, the remaining amount permitted pursuant to
the foregoing clause (A) and (C) upon the request for any Incremental Term Loan,
the US Borrower shall be deemed to have simultaneously requested a Revolving
Credit Facility Increase in an amount not less than the amount of such
Incremental Term Loans.
 
(b) Incremental Lenders.  Each notice from the US Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increase.  Incremental Increases may be provided by any existing
Lender or by any other Persons (an “Incremental Lender”); provided that the
Administrative Agent, each Issuing Lender and/or each Swingline Lender, as
applicable, shall have consented (not to be unreasonably withheld, conditioned
or delayed) to such Incremental Lender’s providing such Incremental Increases to
the extent any such consent would be required under Section 12.10(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Incremental Lender.  At the time of sending such notice, the US Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Incremental Lender is requested to respond, which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the proposed Incremental Lenders.  Each proposed Incremental Lender may elect or
decline, in its sole discretion, and shall notify the Administrative Agent
within such time period whether it agrees, to provide an Incremental Increase
and, if so, whether by an amount equal to, greater than or less than
 

 
50788495_7
 
63

--------------------------------------------------------------------------------

 

(c) requested.  Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.
 
(d) Increase Effective Date and Allocations.  The Administrative Agent and the
US Borrower shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such Incremental Increase (limited in the case of
the Incremental Lenders to their own respective allocations thereof).  The
Administrative Agent shall promptly notify the US Borrower and the Incremental
Lenders of the final allocation of such Incremental Increases and the Increase
Effective Date.
 
(e) Conditions to Effectiveness of Increase.  Any Incremental Increase shall
become effective as of such Increase Effective Date; provided that:
 
(i) no Default or Event of Default shall exist on such Increase Effective Date
immediately prior to or after giving effect to (A) such Incremental Increase or
(B) the making of any Extensions of Credit pursuant thereto;
 
(ii) the Borrower is in pro forma compliance with the financial covenants set
forth in Section 9.12 based on the financial statements most recently delivered
pursuant to Section 8.1 after giving effect to such Incremental Increase
(assuming that the entire applicable Incremental Term Loan and/or Revolving
Credit Facility Increase is fully funded on the effective date thereof);
 
(iii) each such Incremental Increase shall be effected pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrower, the Administrative Agent and the
applicable Incremental Lenders, which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
5.13;
 
(iv) in the case of each Incremental Term Loan (the terms of which shall be set
forth in the relevant Incremental Amendment):
 
(A)           such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the US Borrower, but will not in any event have a shorter weighted
average life to maturity than the remaining weighted average life to maturity of
the Initial Term Loan or a maturity date earlier than the Term Loan Maturity
Date;
 
(B)           the Applicable Rate and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the US Borrower on the applicable Increase Effective Date and shall be
reasonably acceptable to the Administrative Agent; and
 
(C)           except as provided above, all other terms and conditions
applicable to any Incremental Term Loan, to the extent not consistent with the
terms and conditions applicable to the Initial Term Loan, shall be reasonably
satisfactory to the Administrative Agent and the US Borrower;
 
(v) in the case of each Revolving Credit Facility Increase (the terms of which
shall be set forth in the relevant Incremental Amendment):
 

 
50788495_7
 
64

--------------------------------------------------------------------------------

 

(vi) (A)           Revolving Credit Loans made with respect to the Revolving
Credit Facility Increase shall mature on the Revolving Credit Maturity Date and
shall be subject to the same terms and conditions as the other Revolving Credit
Loans;
 
(B)           the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increase Effective
Date among the Revolving Credit Lenders (including the Incremental Lenders
providing such Revolving Credit Facility Increase) in accordance with their
revised Revolving Credit Commitment Percentages (and the Revolving Credit
Lenders (including the Incremental Lenders providing such Revolving Credit
Facility Increase) agree to make all payments and adjustments necessary to
effect such reallocation and the US Borrower shall pay any and all costs
required pursuant to Section 5.9 in connection with such reallocation as if such
reallocation were a repayment); and
 
(C)           except as provided above, all of the other terms and conditions
applicable to such Revolving Credit Facility Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
 
(vii) each Incremental Increase shall constitute US Obligations of the US
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis; and
 
(viii) any Incremental Lender with a Revolving Credit Facility Increase shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Revolving Credit Facility Increase shall receive proceeds
of prepayments on the same basis as the other Revolving Credit Loans made
hereunder.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 5.6 or 12.2 to the contrary.
 


SECTION 3.27 Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or any Swingline Lender (with a copy to the Administrative Agent), the
Borrowers shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or such Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
 
(a) Grant of Security Interest.  Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and each Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and each Swingline
Lender as herein provided (other than Permitted Liens in favor of a depository
bank), or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an
 

 
50788495_7
 
65

--------------------------------------------------------------------------------

 

(b) amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
 
(d) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
any Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lenders that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lenders
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrowers, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
 
SECTION 3.28 Defaulting Lenders.
 
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
12.2.
 
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders and the Swingline Lenders
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lenders with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
 

 
50788495_7
 
66

--------------------------------------------------------------------------------

 

(iii) Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.  For the avoidance of doubt, no Default or Event of Default shall occur
solely as a result of a reallocation made pursuant to the terms of this Section
5.15(a)(ii) of any amounts paid by the Credit Parties otherwise in accordance
with the terms of this Agreement.
 
(iv) Certain Fees.
 
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
 
(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
 
(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and each applicable Swingline Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or such Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.
 

 
50788495_7
 
67

--------------------------------------------------------------------------------

 

(D) Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the applicable Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 5.14.
 
(b) Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, the
Issuing Lenders and the Swingline Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 

 
50788495_7
 
68

--------------------------------------------------------------------------------

 

(c) US Borrower as Agent for Canadian Borrower.  The Canadian Borrower hereby
irrevocably appoints and authorizes the US Borrower (a) to provide the
Administrative Agent with all notices with respect to Canadian Revolving Credit
Loans or Canadian Swingline Loans obtained for the benefit of the Canadian
Borrower and all other notices and instructions under this Agreement, (b) to
take such action on behalf of the Canadian Borrower as the US Borrower deems
appropriate on its behalf to obtain Canadian Revolving Credit Loans or Canadian
Swingline Loans and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement and (c) to act as its agent
for service of process and notices required to be delivered under this Agreement
or the other Loan Documents, it being understood and agreed that receipt by the
US Borrower of any summons, notice or other similar item shall be deemed
effective receipt by the Borrowers and their Subsidiaries.
 
 
ARTICLE IV

CONDITIONS OF CLOSING AND BORROWING
 
SECTION 4.1 Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit on the Closing Date, if
any, is subject to the satisfaction of each of the following conditions:
 
(a) Executed Loan Documents.  This Agreement, a US Revolving Credit Note and a
Canadian Revolving Credit Note in favor of each Revolving Credit Lender
requesting a US Revolving Credit Note and a Canadian Revolving Credit Note, a
Term Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
US Swingline Note and a Canadian Swingline Note in favor of the applicable
Swingline Lender (in each case, if requested thereby), the Security Documents
and the Guaranty Agreements, together with any other applicable Loan Documents,
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist hereunder or thereunder.
 
(b) Closing Certificates; Etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) Officer’s Certificate.  A certificate from a Responsible Officer of the US
Borrower to the effect that each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 6.1(g) and Sections 6.2(a)
and (b).
 
(ii) Certificate of Secretary of each Credit Party.  A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
 
(iii) Certificates of Good Standing.  Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or
 

 
50788495_7
 
69

--------------------------------------------------------------------------------

 

(iv) formation (or equivalent), as applicable, and, to the extent requested by
the Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business.
 
(v) Opinions of Counsel.  Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).
 
(c) Personal Property Collateral.
 
(i) Filings and Recordings.  The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the US Secured Parties or the Canadian
Secured Parties, as applicable, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon (subject to Permitted Liens).
 
(ii) Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.
 
(iii) Lien Search.  The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against the Credit Parties under the
Uniform Commercial Code (or applicable judicial docket or other applicable
statutes in other jurisdictions) as in effect in each jurisdiction in which
filings or recordations under the Uniform Commercial Code (or other applicable
statutes in other jurisdictions) should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens).
 
(iv) Property and Liability Insurance.  The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property and liability insurance covering each
Credit Party, evidence of payment of all insurance premiums for the current
policy year of each policy (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance), and if requested by the Administrative Agent,
copies of such insurance policies.
 
(v) Other Collateral Documentation.  The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral.
 
(d) Consents; Defaults.
 
(i) Governmental and Third Party Approvals.  The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents
 

 
50788495_7
 
70

--------------------------------------------------------------------------------

 

(ii) and all applicable waiting periods shall have expired without any action
being taken by any Person that could reasonably be expected to restrain, prevent
or impose any material adverse conditions on any of the Credit Parties or such
transactions, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.
 
(iii) No Injunction, Etc.  No action, proceeding or investigation shall have
been instituted or, to the knowledge of the Credit Parties, threatened or
proposed before any Governmental Authority to enjoin, restrain, or prohibit, or
to obtain substantial damages in respect of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby.
 
(e) Financial Matters.
 
(i) Financial Statements.  The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the US Borrower and its Subsidiaries for
the three Fiscal Years most recently ended prior to the Closing Date and the
related audited statements of income and retained earnings and cash flows for
each such Fiscal Year and (B) unaudited Consolidated balance sheet of the US
Borrower and its Subsidiaries as of June 30, 2013 and related unaudited interim
statements of income and retained earnings and cash flows.
 
(ii) Pro Forma Financial Statements.  The Administrative Agent shall have
received pro forma Consolidated financial statements for the US Borrower and its
Subsidiaries for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available calculated on a pro
forma basis after giving effect to the Transactions, including adjustments
reasonably acceptable to the Arranger.
 
(iii) Financial Projections.  The Administrative Agent shall have received
annual projections prepared by management of the US Borrower, of balance sheets,
income statements and cash flow statements during the term of the Credit
Facility.
 
(iv) Financial Condition/Solvency Certificate.  The US Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the US Borrower, that (A) after giving effect
to the Transactions on a pro forma basis, each Borrower is, individually, and
together with the other Credit Parties on a Consolidated basis, Solvent,
(B) attached thereto are calculations evidencing that on a pro forma basis after
giving effect to the Transactions (including adjustments reasonably acceptable
to the Arranger) (1) the ratio of Consolidated Funded Indebtedness of the US
Borrower and its Subsidiaries as of the Closing Date to Consolidated EBITDA for
the four-quarter period most recently ended prior to the Closing Date for which
financial statements are available will not exceed 3.60 to 1.00 and (2)
Consolidated EBITDA for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available is at least
$147,500,000 and (C)  attached thereto is a calculation of the Applicable Rate
(provided that, solely for the purposes of calculating the Consolidated Leverage
Ratio in determining the Applicable Rate as of the Closing Date, Consolidated
Funded Indebtedness shall be reduced by any unrestricted cash on the balance
sheet of B27 as of the Closing Date; provided further that, not later than three
(3) Business Days following the Closing Date, the US Borrower shall (x) prepay
Revolving Credit Loans by such amount of unrestricted cash of B27 or (y) to the
extent that the US Borrower fails to make such prepayment, provide the
Administrative Agent with an updated calculation of the Consolidated
 

 
50788495_7
 
71

--------------------------------------------------------------------------------

 

(v) Leverage Ratio without giving effect to the reduction in Consolidated Funded
Indebtedness for such unrestricted cash and the Applicable Rate shall be
adjusted accordingly, as applicable).
 
(vi) Payment at Closing. The US Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder on the Closing Date, (B) all reasonable out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent accrued,
unpaid and documented prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the US
Borrower and the Administrative Agent and any excess not applied to post-closing
fees or expenses shall be refunded to the US Borrower) and (C) to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
 
(f) B27 Acquisition.
 
(i) Consummation of the B27 Acquisition.  The B27 Acquisition (including the
payment of all amounts due and payable in connection with the consummation of
the B27 Acquisition) shall be simultaneously consummated in accordance with the
B27 Purchase Agreement without giving effect to any waivers, modifications, or
consents thereof that are materially adverse to the Lenders (as reasonably
determined by the Arranger) unless such waivers, modifications, or consents are
approved in writing by the Arranger.
 
(ii) B27 Purchase Agreement.  The Arranger shall have received a true, correct
and fully executed copy of the B27 Purchase Agreement.
 
(g) No Material Adverse Effect.  Since December 31, 2012, no event shall have
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
 
(h) Miscellaneous.
 
(i) Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing from the US Borrower in accordance with Section 2.3(a) and
Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on the Closing Date are to be
disbursed.
 
(ii) Existing Indebtedness.  All amounts due or outstanding in respect of the
Existing Credit Agreement shall have been (or substantially simultaneously with
the Closing Date shall be) refinanced in full.
 
(iii) PATRIOT Act, etc.  The US Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.
 

 
50788495_7
 
72

--------------------------------------------------------------------------------

 

(iv) Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent.  The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
 
Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
SECTION 4.2 Conditions to All Extensions of Credit.  The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or any Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:
 
(a) Continuation of Representations and Warranties.  The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of such borrowing, issuance
or extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date).
 
(b) No Existing Default.  No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
 
(c) Notices.  The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the US Borrower in
accordance with Section 2.3(a), Section 4.2 or Section 5.2, as applicable.
 
(d) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrowers hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
 

 
50788495_7
 
73

--------------------------------------------------------------------------------

 

Organization; Power; Qualification.  Each Credit Party and each Subsidiary
thereof (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, (b) has the power
and authority to own its Properties and to carry on its business as now being
and hereafter proposed to be conducted and (c) is duly qualified and authorized
to do business in each jurisdiction in which the character of its Properties or
the nature of its business requires such qualification and authorization except
in jurisdictions where the failure to be so qualified or in good standing could
not reasonably be expected to result in a Material Adverse Effect.  The
jurisdictions in which each Credit Party and each Subsidiary thereof are
organized and qualified to do business as of the Closing Date are described on
Schedule 7.1.
 
SECTION 5.1 Ownership.  Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2.  As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2.  All outstanding shares as of the Closing
Date have been duly authorized and validly issued and are fully paid and
nonassessable and not subject to any preemptive or similar rights, except as
described in Schedule 7.2.  As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2.
 
SECTION 5.2 Authorization; Enforceability.  Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
 
SECTION 5.3 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby (a) do not require any
material consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents (b) will not violate any Applicable Law or
regulation or any order of any Governmental Authority, (c) will not violate the
charter, by-laws or other organizational documents of the US Borrower or any
other applicable Credit Party, (d) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the US
Borrower or any other Credit Party or their assets, or give rise to a right
thereunder to require any payment to be made by the US Borrower or any other
Credit Party, and (e) will not result in the creation or imposition of any Lien
on any asset of the US Borrower or any other Credit Party, except Liens created
under the Loan Documents, except such consents, approvals, registrations,
filings or other actions the failure to obtain or make, or, in the case of
clauses (b) and (d) above, to the extent such violations could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.4 Compliance with Law; Governmental Approvals.  Each Credit Party and
each Subsidiary thereof is in compliance with all Applicable Laws of any
Governmental Authority
 

 
50788495_7
 
74

--------------------------------------------------------------------------------

 

SECTION 5.5 applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect. 
 
SECTION 5.6 Tax Returns and Payments.  Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns and reports required to have been filed and has paid or caused to be
paid all federal, state, local and other taxes required to have been paid by it,
except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the such Credit Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 5.7 Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations, except to the extent such revocation, termination or infringement
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.8 Environmental Matters.
 
(a) To the Borrowers’ knowledge, each Credit Party and each Subsidiary thereof
and its properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws
except to the extent non-compliance could not reasonably be expected to have a
Material Adverse Effect;
 
(b) No Credit Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened; and
 
(c) There has been no release, or to the Borrowers’ knowledge, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by any Credit Party or any Subsidiary in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
SECTION 5.9 Employee Benefit Matters.
 
(a) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any material Employee Benefit Plans
or Canadian Employee Benefit Plans other than those identified on Schedule 7.9;
 
(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Pension Plans (and with all
Canadian Pension Laws with respect to all Canadian Pension Plans) except for any
required amendments for which the remedial amendment period as defined in
Section
 

 
50788495_7
 
75

--------------------------------------------------------------------------------

 

(c) 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Pension Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination or opinion letter from the IRS to be so
qualified, except for such plans that have not yet received determination or
opinion letters but for which the remedial amendment period for submitting an
application for a determination or opinion letter has not yet expired.  Each
Canadian Employee Benefit Plan that is intended to be registered under Canadian
Pension Laws has been so registered and such registration has not been revoked
nor has any notice of intent to revoke such registration been received.  No
liability has been incurred by any Credit Party or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties assessed with respect to any
Employee Benefit Plan or Canadian Employee Benefit Plan except for a liability
that could not reasonably be expected to have a Material Adverse Effect;
 
(d) As of the Closing Date, no Pension has become subject to funding based
benefit restrictions under Section 436 of the Code, nor has any funding waiver
from the IRS been received or requested with respect to minimum required
contributions otherwise due after the Closing Date under any Pension Plan, nor
has any solvency funding relief been elected or exercised with respect to any
Canadian Pension Plan;
 
(e) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate
has:  (i) engaged in a nonexempt prohibited transaction described in Section 406
of the ERISA or Section 4975 of the Code, (ii) incurred any liability to the
PBGC which remains outstanding other than the payment of premiums and there are
no premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan or Canadian Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code or Canadian Pension Laws or under the terms of
any Canadian Employee Benefit Plan;
 
(f) No Termination Event has occurred or is reasonably expected to occur;
 
(g) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or Canadian Pension Plan, (iii) any Multiemployer Plan or
Canadian Multiemployer Plan, or (iv) any Canadian Employee Benefit Plan.
 
(h) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
 
SECTION 5.10 Margin Stock.  No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates the provisions of Regulation T, U
or X of such Board of Governors.
 

 
50788495_7
 
76

--------------------------------------------------------------------------------

 

SECTION 5.11 Government Regulation.  No Credit Party nor any Subsidiary thereof
is an “investment company” (as such term is defined or used in the Investment
Company Act of 1940).
 
SECTION 5.12 Material Contracts.  No Credit Party nor any Subsidiary thereof
(nor, to its knowledge, any other party thereto) is in breach of or in default
under any Material Contract in any material respect.
 
SECTION 5.13 Employee Relations.  As of the Closing Date, no Credit Party or any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 7.13.  The US Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.14 Financial Statements.  The audited and unaudited financial
statements of the US Borrower and its Subsidiaries delivered pursuant to Section
6.1(e)(i) are complete and correct and fairly present on a Consolidated basis
the assets, liabilities and financial position of the US Borrower and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with
GAAP.  Such financial statements show all material indebtedness and other
material liabilities, direct or contingent, of the US Borrower and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP.  The pro forma financial statements delivered pursuant
to Section 6.1(e)(ii) and the projections delivered pursuant to Section
6.1(e)(iii) and were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and statements shall
be subject to normal year end closing and audit adjustments; it being recognized
by the Lenders that projections are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may vary
from such projections and that such variation may be material.
 
SECTION 5.15 No Material Adverse Change.  Since December 31, 2012, there has
been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of the US Borrower and its Subsidiaries,
taken as a whole, that could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.16 Solvency.  Each Borrower is, individually, and together with the
other Credit Parties on a Consolidated basis, Solvent.
 
SECTION 5.17 Title to Properties.  As of the Closing Date, the real property
listed on Schedule 7.17 constitutes all of the real property that is owned,
leased or subleased by any Credit Party or any of its Subsidiaries.  Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, except those
which have been disposed of by the Credit Parties and their Subsidiaries
subsequent to such date which dispositions have been in the ordinary course of
business or as otherwise expressly permitted hereunder.
 
SECTION 5.18 Litigation.  Except for matters existing on the Closing Date and
set forth on Schedule 7.18, there are no actions, suits or proceedings pending
nor, to its knowledge, threatened against or in any other way relating adversely
to or affecting any Credit Party or any Subsidiary thereof or any of
 

 
50788495_7
 
77

--------------------------------------------------------------------------------

 

SECTION 5.19 their respective properties in any court or before any arbitrator
of any kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.20 Anti-Terrorism; Anti-Money Laundering.  No Credit Party nor any of
its Subsidiaries (i) is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), (ii) is in violation of (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (C) the PATRIOT Act or (iii) is a Sanctioned
Person.  No part of the proceeds of any Extension of Credit hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
 
SECTION 5.21 Senior Indebtedness Status.  The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness of each such Person and is designated
as “Senior Indebtedness” under all instruments and documents, now or in the
future, relating to all Subordinated Indebtedness of such Person.
 
SECTION 5.22 Disclosure.  The US Borrower and/or its Subsidiaries have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No financial statement, material report, material certificate or other
material written information furnished by or on behalf of any Credit Party or
any Subsidiary thereof to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and it
is recognized by the Lenders that projections are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may vary from such projections and that such variation may be material.
 
 
ARTICLE VI 
 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Borrower will, and will cause each of its
Subsidiaries to:
 
SECTION 6.1 Financial Statements and Budgets.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
 
(a) Annual Financial Statements.  As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ended December 31, 2013), an
 

 
50788495_7
 
78

--------------------------------------------------------------------------------

 

(b) audited Consolidated balance sheet of the US Borrower and its Subsidiaries
as of the close of such Fiscal Year and audited Consolidated statements of
income, retained earnings and cash flows including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year.  Such annual financial statements
shall be audited by Hein & Associates or another independent certified public
accounting firm of recognized national standing, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by US Borrower or
any of its Subsidiaries not in accordance with GAAP.
 
(c) Quarterly Financial Statements.  As soon as practicable and in any event
within forty-five (45) days after the end of the first three fiscal quarters of
each Fiscal Year (commencing with the fiscal quarter ended March 31, 2014), an
unaudited Consolidated balance sheet of the US Borrower and its Subsidiaries as
of the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the US Borrower in accordance with GAAP
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by a Financial Officer
of the US Borrower to present fairly in all material respects the financial
condition of the US Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the US Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
 
(d) Annual Business Plan and Budget.  On or before January 31 of each Fiscal
Year, a detailed Consolidated budget of the US Borrower and its Subsidiaries for
such Fiscal Year (including a Consolidated balance sheet and related statements
of projected operations as of the end of such Fiscal Year and setting forth the
assumptions used for purposes of preparing such budget.
 
SECTION 6.2 Certificates; Other Reports.  Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a) at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b), a duly completed Officer’s Compliance Certificate signed by a Financial
Officer of the US Borrower and a report containing management’s discussion and
analysis of such financial statements;
 
(b) at any such times as the Consolidated Leverage Ratio is greater than 2.50 to
1.00, then within twenty (20) days after the end of each calendar month, a
certificate of a Financial Officer of the US Borrower setting forth reasonably
detailed calculations demonstrating compliance with Section 9.12(c);
 
(c) within forty-five (45) days after the end of each fiscal quarter of each
Fiscal Year, a listing and aging of the accounts receivable and accounts payable
of each Credit Party, prepared in reasonable detail and containing such
information as Administrative Agent may reasonably request;
 
(d) promptly after the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and
 

 
50788495_7
 
79

--------------------------------------------------------------------------------

 

(e) regulations (including, without limitation, the PATRIOT Act and Canadian AML
Laws), as from time to time reasonably requested by the Administrative Agent or
any Lender; and
 
(f) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent may reasonably request.
 
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the US Borrower posts
such documents, or provides a link thereto on the US Borrower’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the US Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the US Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the US Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the US Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance the US
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the US Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The US Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the US Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the US Borrower or its securities) (each, a “Public Lender”).  The US
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the US Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Lenders and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the US Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.11); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
US Borrower shall be under no Obligation to mark any Borrower Materials
“PUBLIC”.
 
SECTION 6.3 Notice of Litigation and Other Matters.  Promptly (but in no event
later than ten (10) Business Days after any Responsible Officer of the US
Borrower obtains knowledge thereof) notify the Administrative Agent in writing
of (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 

 
50788495_7
 
80

--------------------------------------------------------------------------------

 

SECTION 6.4 the occurrence of any Default or Event of Default;
 
(a) the commencement of all proceedings by or before any Governmental Authority
and all actions, suits and proceedings in any court or before any arbitrator
against or involving any Credit Party or any Subsidiary thereof or any of their
respective properties, assets or businesses in each case that could reasonably
be expected to result in a Material Adverse Effect;
 
(b) any event that results in, or could reasonably be expected to result in, a
Material Adverse Effect;
 
(c) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or
Canadian Pension Plan or to have a trustee or replacement administrator
appointed to administer any Pension Plan or Canadian Pension Plan, (iii) all
notices received by any Credit Party or any ERISA Affiliate from a Multiemployer
Plan sponsor or Canadian Multiemployer Plan concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA or other Applicable
Law and (iv) the US Borrower obtaining knowledge or reason to know that any
Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA, or any notice of intent to terminate in
whole or in part any Canadian Pension Plan under Canadian Pension Laws or
otherwise that, in each case, is filed with or by the PBGC or other Governmental
Authority applicable to Canadian Pension Plans by any Credit Party or any ERISA
Affiliate or otherwise received by any Credit Party or any ERISA Affiliate; and
 
(d) the establishment of, or commencement of participation in, any new defined
benefit Canadian Pension Plan.
 
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the US Borrower setting forth details of the occurrence
referred to therein and stating what action the US Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to Section 8.3(a)
shall describe with reasonable particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
SECTION 6.5 Preservation of Corporate Existence and Related Matters.  Except as
permitted by Section 9.4, preserve and maintain its separate corporate existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction in which the failure
to so qualify could reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.6 Maintenance of Property and Licenses.  In addition to the
requirements of any of the Security Documents, (a) protect and preserve all
Properties necessary in and material to the conduct of its business, including
licenses, permits, franchises, copyrights, patents, trade names, service marks
and trademarks and (b) maintain in good working order and condition, ordinary
wear and tear and casualty and condemnation (so long as prompt efforts are being
pursued for repair and restoration) excepted, all buildings, equipment and other
tangible real and personal property.
 
SECTION 6.7 Insurance.  Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses operating in the same or
similar locations and as may be required by Applicable Law and as are required
by any Security Documents.  All such insurance shall (a) provide that no
 

 
50788495_7
 
81

--------------------------------------------------------------------------------

 

SECTION 6.8 cancellation (except for payment default) or material modification
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (b) name the Administrative
Agent as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Administrative Agent as lender’s loss
payee.  On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
 
SECTION 6.9 Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
material compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.
 
SECTION 6.10 Payment of Taxes and Other Obligations.  Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices, in each case, except
where (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) a Borrower or such other Credit Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (iv) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 6.11 Compliance with Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 6.12 Environmental Laws.  In addition to and without limiting the
generality of Section 8.9, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) comply with, and
ensure such compliance by all tenants and subtenants with all applicable
Environmental Laws and obtain and comply with and maintain, and ensure that all
tenants and subtenants, if any, obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws.
 
SECTION 6.13 Compliance with ERISA.  In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans and the Canadian Pension Laws, (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan or to a Canadian
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and (iv)
operate each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent, within a reasonable period of time following the
Administrative Agent’s request, such additional information about any Employee
Benefit Plan or Canadian Employee Benefit Plan and, to the extent
 

 
50788495_7
 
82

--------------------------------------------------------------------------------

 

SECTION 6.14 available to any Credit Party or ERISA Affiliate, any Multiemployer
Plan, as may be reasonably requested, with respect to the manner and content, by
the Administrative Agent.
 
SECTION 6.15 Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender from time to time upon prior reasonable
notice and at such times during normal business hours to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that, unless an Event of Default has
occurred and is continuing, (x) only the Administrative Agent on behalf of the
Lenders may exercise rights under this Section 8.12 and (y) no more than one
such visit or inspection shall be made in any calendar year.
 
SECTION 6.16 Additional Subsidiaries and Collateral.
 
(a) Additional US Subsidiaries.  Promptly after the creation or acquisition of
any US Subsidiary (other than an Immaterial Subsidiary) (and in any event within
thirty (30) days after such creation or acquisition, as such time period may be
extended by the Administrative Agent in its sole discretion) cause such US
Subsidiary to (i) become a US Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the US Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the US Collateral Agreement) owned by
such US Subsidiary by delivering to the Administrative Agent a duly executed
supplement to each applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document; provided, however, notwithstanding
anything contained in this Agreement or any other Loan Document to the contrary,
such US Subsidiary shall only be required to grant a security interest in
sixty-six percent (66%) of the total outstanding voting Equity Interests (and
one hundred percent (100%) of the non-voting Equity Interests) of any First Tier
Foreign Subsidiary,(iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) deliver to the Administrative Agent
such original Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Person, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
 
(b) Additional Canadian Subsidiaries.  Promptly after the creation or
acquisition of any Canadian Subsidiary (other than an Immaterial Subsidiary)
(and in any event within thirty (30) days after such creation or acquisition, as
such time period may be extended by the Administrative Agent in its sole
discretion) cause such Canadian Subsidiary to (i) become a Canadian Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed supplement
to the Canadian Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Canadian Collateral Agreement) owned by such Canadian Subsidiary by delivering
to the Administrative Agent a duly executed supplement to each applicable
Security Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) deliver to the Administrative Agent
such original certificated Equity Interests or other certificates and stock or
other transfer powers evidencing the Equity Interests of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to
 

 
50788495_7
 
83

--------------------------------------------------------------------------------

 

(c) such Person, and (vi) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
 
(d) Additional Foreign Subsidiaries.  Notify the Administrative Agent promptly
after any Person becomes a First Tier Foreign Subsidiary (other than an
Immaterial Subsidiary), including, without limitation, any First Tier Foreign
Subsidiary that is a Canadian Subsidiary, and at the request of the
Administrative Agent, promptly thereafter (and in any event within forty-five
(45) days after such request, as such time period may be extended by the
Administrative Agent in its sole discretion), cause (i) the applicable US Credit
Party to deliver to the Administrative Agent Security Documents pledging (A) as
security for the US Secured Obligations, sixty-six percent (66%) of the total
outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and
(B) as security for the Canadian Secured Obligations, one hundred percent (100%)
of the Equity Interests of any such new First Tier Foreign Subsidiary and, in
each case, a consent thereto executed by such new First Tier Foreign Subsidiary
(including, without limitation, if applicable, original stock certificates (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock power for
each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent such opinions, documents
and certificates referred to in Section 6.1 as may be reasonably requested by
the Administrative Agent, (iii) such Person to deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
 
(e) Merger Subsidiaries.  Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.13(a), (b) or (c), as applicable, until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 8.13(a), (b) or
(c), as applicable, within ten (10) Business Days of the consummation of such
Permitted Acquisition).
 
(f) Additional Collateral.  After the Closing Date, the US Borrower will notify
the Administrative Agent in writing promptly upon any Credit Party’s acquisition
or ownership of any Collateral not already covered by the US Collateral
Agreement or Canadian Collateral Agreement, as applicable (such acquisition or
ownership being herein called an “Additional Collateral Event” and the property
so acquired or owned being herein called “Additional Collateral”).  As soon as
practicable and in any event within thirty (30) days (or such longer period as
the Administrative Agent shall agree) after an Additional Collateral Event, the
US Borrower shall (i) execute and deliver or cause to be executed and delivered
Security Documents, in form and substance reasonably satisfactory to
Administrative Agent, in favor of Administrative Agent and duly executed by the
applicable Credit Party, covering and affecting and granting a first-priority
Lien (subject to Permitted Liens) upon the applicable Additional Collateral, and
such other documents (including, without limitation, certificates, legal
opinions, all in form and substance reasonably satisfactory to Administrative
Agent) as may be reasonably required by Administrative Agent in connection with
the execution and delivery of such Security Documents and (ii) deliver or cause
to be delivered by the US Borrower and its Subsidiaries such other documents or
certificates consistent with the terms of this Agreement and relating to the
transactions contemplated hereby as Administrative Agent may reasonably request.
 

 
50788495_7
 
84

--------------------------------------------------------------------------------

 

(g) Use of Proceeds.  The Borrowers shall use the proceeds of the Extensions of
Credit (a) to finance the Transactions, (b) pay fees, commissions and expenses
in connection with the Transactions, and (c) for working capital and general
corporate purposes of the US Borrower and its Subsidiaries, including the
payment of certain fees and expenses incurred in connection with the
Transactions and this Agreement.
 
SECTION 6.17 Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The US Borrower also agrees to provide to the
Administrative Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
ARTICLE VII                                
 


 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Borrowers will not, and will not permit any of their
respective Subsidiaries to.
 
SECTION 7.1 Indebtedness.  Create, incur, assume or permit to exist any
Indebtedness, except:
 
(a) Indebtedness created under the Loan Documents;
 
(b) Indebtedness existing on the date hereof and described on Schedule 9.1;
 
(c) unsecured intercompany Indebtedness (i) owed by any US Credit Party to
another US Credit Party, (ii) owed by any Canadian Credit Party to another
Canadian Credit Party, (iii) owed by any Credit Party to any Non-Guarantor
Subsidiary in an aggregate amount not to exceed $15,000,000 at any one time
outstanding (provided that such Indebtedness is subordinated to the Obligations
in a manner reasonably satisfactory to the Administrative Agent), (iv) owed by
any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary, (v) owed by
any Foreign Subsidiary to any Credit Party in an aggregate amount not to exceed
$15,000,000 in the aggregate at any one time outstanding, (vi) owed by any
Canadian Credit Party to any US Credit Party in an aggregate amount, at any one
time outstanding, not to exceed, $60,000,000 (excluding any Indebtedness
permitted pursuant to the following clause (vii)) and (vii) owed by any Canadian
Credit Party to any US Credit Party constituting an Investment permitted
pursuant to Section 9.3(d)(vii);
 
(d) Guarantees of Indebtedness permitted under this Section 9.1 (other than
clause (c)); provided that Guarantees of Subordinated Indebtedness shall be
subordinated on the same terms as such Subordinated Indebtedness;
 

 
50788495_7
 
85

--------------------------------------------------------------------------------

 

(e) purchase money Indebtedness or Capital Lease Obligations in an aggregate
amount, at any one time outstanding, not to exceed, an amount equal to fifteen
percent (15%) of Consolidated Net Worth;
 
(f) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
 
(g) Indebtedness under performance, stay, customs, appeal and surety bonds or
with respect to workers’ compensation or other like employee benefit claims, in
each case incurred in the ordinary course of business;
 
(h) Indebtedness in respect of customary netting services, overdraft protections
and similar customary arrangements, in each case incurred in the ordinary course
of business in connection with deposit accounts;
 
(i) Indebtedness of the type described in clause (e) of the definition of
“Indebtedness” secured by the Liens permitted under Section 9.2; provided that
such Indebtedness is not assumed by any Credit Party;
 
(j) other Indebtedness in an aggregate principal amount not exceeding, at any
one time outstanding, an amount equal to fifteen percent (15%) of Consolidated
Net Worth;
 
(k) Subordinated Indebtedness incurred by the US Borrower; provided that (i) no
Default or Event of Default shall have occurred and be continuing or would be
caused by the incurrence of such Subordinated Indebtedness and (ii) the
Administrative Agent shall have received reasonably satisfactory written
evidence that the US Borrower would be in pro forma compliance with the
Consolidated Leverage Ratio under Section 9.12(b) (determined on a pro forma
basis after giving effect to the issuance of any such Subordinated
Indebtedness);
 
(l) unsecured Indebtedness in the form of debt securities (including such debt
securities which are convertible into Equity Interests of the US Borrower) of
the US Borrower in an aggregate principal amount of up to $300,000,000; provided
that such Indebtedness shall (i) not mature or require any payment of principal
thereof prior to the Term Loan Maturity Date, (ii) have covenants that are not
more restrictive (taken as a whole) than those set forth herein, and (iii) the
Net Cash Proceeds of any such debt securities shall be applied to prepay the
Term Loans pursuant to Section 4.4(b)(i);
 
(m) unsecured Indebtedness of the US Borrower or any other Credit Party owed to
any Seller in connection with a Permitted Acquisition; provided that (i) both
immediately prior and after giving effect thereto, (A) no Default or Event of
Default shall exist or result therefrom and (B) the US Borrower and its
Subsidiaries will be in pro forma compliance with the covenants set forth in
Section 9.12 and (ii) such Indebtedness is subordinated on terms reasonably
satisfactory to the Administrative Agent and does not exceed $40,000,000 at any
one time outstanding; and
 
(n) extensions, renewals, refinancings and replacements of any of the foregoing
that (i) do not increase the outstanding principal amount thereof, except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such extension, renewal,
refinancing or replacement and by an amount equal to any existing commitments
unutilized thereunder, and (ii) with respect to extensions, renewals and
replacements of any Subordinated Indebtedness, (x) do not mature prior to the
date at least six months after the Term Loan Maturity Date, and (y) be on
subordination terms at least as favorable to the Lenders as, and be on terms no
more
 

 
50788495_7
 
86

--------------------------------------------------------------------------------

 

(o) restrictive (when taken as a whole) on the US Borrower and its Subsidiaries
than, the Subordinated Indebtedness being extended, renewed, refinanced or
refunded at such time; provided that in each case, no Default or Event of
Default shall have occurred and be continuing or would be caused by such
extension, renewal, refinancing or refunding.
 
SECTION 7.2 Liens.  Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Accounts) or rights in respect of any thereof,
except:
 
(a) (i) Liens created under the Loan Documents and (ii) Liens on Cash Collateral
deposited in accordance with the terms hereof;
 
(b) any Lien on any property or asset of the US Borrower or any other Subsidiary
existing on the date hereof and described on Schedule 9.2;
 
(c) Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness permitted pursuant to this Agreement; provided that such Liens are
only in respect of the property or assets subject to, and secure only, the
respective Capital Lease Obligations or purchase money Indebtedness;
 
(d) leases, subleases, licenses and sublicenses granted in the ordinary course
of business and not interfering in any material respect with the business of any
Credit Party, and any interest of a lessor, sublessor, licensor or sublicensor
under any lease or license entered into in the ordinary course of business;
 
(e) customary Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection and (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry;
 
(f) Liens on cash earnest money deposits or cash advances in favor of the seller
of any property to be acquired in connection with any Permitted Acquisition,
which advances shall be applied against the purchase price for such Permitted
Acquisition;
 
(g) Liens arising out of any conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
 
(h) Liens not otherwise permitted by this Section securing obligations in an
outstanding principal amount not exceeding, at any one time, an amount equal to
five percent (5%) of Consolidated Net Worth; and
 
(i) Other Permitted Encumbrances.
 
SECTION 7.3 Investments.  Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:
 

 
50788495_7
 
87

--------------------------------------------------------------------------------

 

SECTION 7.4 Investments existing on the Closing Date and described on Schedule
9.3;
 
(a) Permitted Investments;
 
(b) Permitted Acquisitions;
 
(c) Investments made (i) by any US Credit Party to or in any other US Credit
Party, (ii) by any Canadian Credit Party to or in any other Canadian Credit
Party, (iii) by any Non-Guarantor Subsidiary to or in any other Non-Guarantor
Subsidiary, (iv) by any Non-Guarantor Subsidiary to or in any Credit Party in an
aggregate amount not to exceed $15,000,000 at any one time outstanding, (v) by
any Credit Party to or in any Foreign Subsidiary in an aggregate amount not to
exceed $15,000,000 in the aggregate at any one time outstanding, (vi) by any US
Credit Party to or in any Canadian Credit Party so long as the aggregate amount
invested, loaned or advanced does not exceed $90,000,000 (excluding any
Investments permitted pursuant to the following clause (vii)) at any one time
outstanding and (vii) by any US Credit Party to or in any Canadian Credit Party
for use by such Canadian Credit Party to consummate a Permitted Acquisition;
 
(d) loans or advances by the US Borrower or any of its Subsidiaries to their
respective employees in the ordinary course of business, not to exceed
$2,500,000 in the aggregate at any one time outstanding;
 
(e) Accounts owned by the US Borrower or any of its Subsidiaries, if created in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms;
 
(f) Guarantees constituting Indebtedness and permitted by Section 9.1(d) and
other Guarantees not in respect of Indebtedness and incurred in the ordinary
course of business;
 
(g) pledges and deposits permitted under Section 9.2;
 
(h) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition permitted under Section 9.5;
 
(i) Restricted Payments permitted under Section 9.6;
 
(j) additional Investments so long as the aggregate amount invested, loaned or
advanced does not exceed in an aggregate amount, at any one time outstanding, an
amount equal to ten percent (10%) of Consolidated Net Worth;
 
(k) the B27 Acquisition; and
 
(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent Accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business.
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 7.5 Fundamental Changes; Lines of Business.
 

 
50788495_7
 
88

--------------------------------------------------------------------------------

 

SECTION 7.6 Merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or liquidate or dissolve, except
that (i) any Subsidiary of the US Borrower may merge into the US Borrower in a
transaction in which the US Borrower is the surviving Person, (ii) any
Subsidiary may merge into any other Subsidiary in a transaction in which the
surviving entity is a US Credit Party, (iii) any Canadian Subsidiary may merge
into any other Subsidiary in a transaction in which the surviving entity is a
Canadian Credit Party, (iii) any Subsidiary of the US Borrower may liquidate or
dissolve if the US Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the US Borrower and is not materially
disadvantageous to the Lenders, provided that, to the extent such Subsidiary is
a (A) Credit Party, its assets are transferred to a US Credit Party, and (B)
Canadian Credit Party, its assets are transferred to a Canadian Credit Party and
(iv) the US Borrower or any Subsidiary may give effect to a merger or
consolidation the purpose of which is to effect an Investment or disposition
permitted under Article IX so long as, in the case of any such merger or
consolidation to which the US Borrower is a party, the US Borrower is the
surviving Person.
 
(a) Engage to any material extent in any business other than businesses of the
type conducted by the US Borrower and its Subsidiaries on the Closing Date and
businesses reasonably related thereto.
 
SECTION 7.7 Asset Dispositions.  Make any Asset Disposition except:
 
(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business;
 
(b) sales of real property owned by the US Borrower or any of its Subsidiaries;
 
(c) (i) any Subsidiary may make dispositions to any US Credit Party (provided
that the consideration for such disposition shall not exceed the fair value of
such assets), (ii) any Canadian Subsidiary (other than the Canadian Borrower)
may make dispositions to any Canadian Credit Party (provided that the
consideration for such disposition shall not exceed the fair value of such
assets), (iii) any Subsidiary that is not a Credit Party may make dispositions
to any other Subsidiary that is not a Credit Party and (iv) any Foreign
Subsidiary (other than a Canadian Credit Party) may make dispositions to any
other Foreign Subsidiary (other than a Canadian Credit Party);
 
(d) dispositions of Property as a result of condemnation, eminent domain or
similar proceedings;
 
(e) to the extent constituting Asset Dispositions, Investments expressly
permitted by Section 9.3;
 
(f) leases, subleases, licenses or sublicenses in the ordinary course of
business and which do not interfere in any material respect with the business of
the US Borrower or any of its Subsidiaries;
 
(g) dispositions of Accounts in connection with the collection or compromise
thereof in the ordinary course of business;
 
(h) Restricted Payments permitted by Section 9.6;
 
(i) the Disclosed Transaction; and
 
(j) other sales, transfers, leases or other dispositions by the US Borrower or
any of its Subsidiaries which do not exceed in an aggregate amount, in any
Fiscal Year, an amount equal to five
 

 
50788495_7
 
89

--------------------------------------------------------------------------------

 

(k) percent (5%) of Consolidated Net Worth; provided that such sales, transfers,
leases and other dispositions shall be made for fair value and for at least 75%
cash consideration.
 
SECTION 7.8 Restricted Payments.  Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:
 
(a) the US Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
 
(b) the US Borrower may purchase, redeem and retire any Equity Interests using
proceeds realized from the sale of additional shares of the common stock of US
Borrower;
 
(c) Subsidiaries of the US Borrower may declare and pay dividends ratably with
respect to their Equity Interests;
 
(d) the US Borrower may pay preferred dividends in cash up to a maximum
aggregate amount of $90,000 per annum;
 
(e) so long as no Event of Default has occurred and is continuing, or would
reasonably be expected to result from such payment (on a pro forma basis), the
US Borrower may make other Restricted Payments for aggregate consideration not
exceeding, in any Fiscal Year, an amount equal to five percent (5%) of
Consolidated Net Worth, in each case, if, after giving pro forma effect thereto,
the Consolidated Fixed Charge Coverage Ratio is equal to or greater than 1.50 to
1.00;
 
(f) so long as no Event of Default has occurred and is continuing, or would
reasonably be expected to result from such payment (on a pro forma basis), the
US Borrower may make payments in cash of accrued interest on Subordinated
Indebtedness (i) if, after giving pro forma effect thereto, the Fixed Charge
Coverage Ratio is equal to or greater than 1.50 to 1.00 or (ii) if such cash
payments are paid from the proceeds of the issuance of new Qualified Equity
Interests; and
 
(g) the US Borrower may make payments of accrued interest on Subordinated
Indebtedness paid in kind or otherwise by capitalizing the same.
 
SECTION 7.9 Transactions with Affiliates.  Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
 
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the US Borrower or any Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties;
 
(b) transactions between or among US Credit Parties not involving any other
Affiliate;
 
(c) transactions between or among Canadian Credit Parties not involving any
other Affiliate;
 
(d) payments of customary fees to directors of the US Borrower and reimbursement
of the reasonable out-of-pocket expenses incurred by directors in such capacity;
 
(e) customary employment and severance arrangements with officers and employees
in the ordinary course of business; and
 

 
50788495_7
 
90

--------------------------------------------------------------------------------

 

(f) any transactions permitted by Article IX.
 
SECTION 7.10 Restrictive Agreements.  Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the US Borrower or any other Credit Party to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary of the US Borrower to pay dividends or other
distributions with respect to any shares of its capital stock or membership
interests or to make or repay loans or advances to the US Borrower or any
Subsidiary or to Guarantee Indebtedness of the US Borrower or any of its
Subsidiaries; provided that the foregoing shall not apply to restrictions and
conditions imposed by Applicable Law or by any Loan Document and provided
further that (x) clauses (a) and (b) above shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Person or asset pending such sale solely to the extent such sale is permitted
under Section 9.5, and (y) clause (a) above shall not apply to customary
provisions in leases, sublease, licenses or sublicenses and other contracts
restricting the assignment thereof and negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 9.1(e) or
(j), but solely to the extent such negative pledge or restriction relates to the
Property financed by such Indebtedness.
 
SECTION 7.11 Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, whereby the US Borrower or any of its Subsidiaries shall
sell or transfer any Property used or useful in its business, whether now owned
or hereinafter acquired, and thereafter rent or lease such Property or other
Property that it intends to use for substantially the same purpose or purposes
as the Property sold or transferred.
 
SECTION 7.12 Hedge Agreements.  Enter into any Hedge Agreement, other than Hedge
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the US Borrower or any of its Subsidiaries is exposed in the
conduct of its business or the management of its liabilities and not for
speculative purposes.
 
SECTION 7.13 Amendments of Other Documents.  Amend, modify or waive any of its
rights under (a) any documentation governing any Subordinated Indebtedness or
(b) its organizational documents, in each case, in any manner adverse to the
Lenders.
 
SECTION 7.14 Financial Covenants.
 
(a) Consolidated Leverage Ratio.  As of the last day of any fiscal quarter
ending during the periods specified below, permit the Consolidated Leverage
Ratio to be greater than the corresponding ratio set forth below:
 
Period
Maximum Ratio
Closing Date through June 30, 2014
3.75 to 1.00
September 30, 2014
3.50 to 1.00
December 31, 2014 and thereafter
3.25 to 1.00
   

(b) Consolidated Fixed Charge Coverage Ratio.  As of the last day of any fiscal
quarter, permit the Consolidated Fixed Charge Ratio to be less than 1.25 to
1.00.
 
(c) Asset Coverage Ratio.  Beginning on December 31, 2014, and at any time
thereafter, permit the Asset Coverage Ratio to be less than 1.00 to 1.00.
 

 
50788495_7
 
91

--------------------------------------------------------------------------------

 

(d) 
 


 
DEFAULT AND REMEDIES
 
SECTION 7.15 Events of Default.  Each of the following shall constitute an Event
of Default:
 
(a) Default in Payment of Principal of Loans and Reimbursement Obligations.  Any
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).
 
(b) Other Payment Default.  Any Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of
three (3) Business Days.
 
(c) Misrepresentation.  Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made.
 
(d) Default in Performance of Certain Covenants.  Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Sections 8.3, 8.4, 8.13, 8.14, or Article IX (other than Section 9.12(c)).
 
(e) Default in Performance of Other Covenants and Conditions.  Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the US
Borrower and (ii) a Responsible Officer of the US Borrower having obtained
knowledge thereof.
 
(f) Indebtedness Cross-Default.  Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of an amount equal to five
percent (5%) of Consolidated Net Worth beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of an amount equal to five
percent (5%) of Consolidated Net Worth or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice and/or lapse of time, if required, any such Indebtedness to
become due prior to its stated maturity (any applicable grace period having
expired).
 
(g) Change in Control.  Any Change in Control shall occur.
 

 
50788495_7
 
92

--------------------------------------------------------------------------------

 

(h) Voluntary Bankruptcy Proceeding.  Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
 
(i) Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
 
(j) Failure of Agreements.  Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.
 
(k) ERISA Events.  The occurrence of a Termination Event.
 
(l) Judgment.  A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed an amount equal to five
percent (5%) of Consolidated Net Worth shall be entered against any Credit Party
or any Subsidiary thereof by any court and such judgment or order shall continue
without having been discharged, vacated or stayed for a period of thirty (30)
consecutive days after the entry thereof.
 
SECTION 7.16 Remedies.  Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the US Borrower:
 
(a) Acceleration; Termination of Credit Facility.  Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
any Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without
 

 
50788495_7
 
93

--------------------------------------------------------------------------------

 

(b) presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.
 
(c) Letters of Credit.  With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the US Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis.  After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the US Borrower.
 
(d) General Remedies.  Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
 
SECTION 7.17 Rights and Remedies Cumulative; Non-Waiver; etc.
 
(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or a Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 12.4 (subject to the
terms of Section 5.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b),
 

 
50788495_7
 
94

--------------------------------------------------------------------------------

 

(c) (c) and (d) of the preceding proviso and subject to Section 5.6, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
SECTION 7.18 Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 10.2 or an Event of
Default has occurred and is continuing and the Administrative Agent or any
Lender has exercised any remedy set forth in this Agreement or any other Loan
Document, all payments received by the Lenders upon the Secured Obligations and
all net proceeds from the enforcement of the Secured Obligations shall be
applied:
 
(a) with respect to any payment received from or on behalf of, or any net
proceeds from the enforcement of the Secured Obligations received from or on
behalf of, any US Credit Party (or proceeds from any Collateral owned by any US
Credit Party):


First, to payment of that portion of the US Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lenders in
their capacity as such and the Swingline Lenders in its capacity as such,
ratably among the Administrative Agent, the Issuing Lenders and Swingline
Lenders in proportion to the respective amounts described in this clause First
payable to them;
 
Second, to payment of that portion of the US Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the US Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the US Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding;
 
Sixth, to the payment of the Canadian Secured Obligations in the order set forth
in clause (b) below; and
 
Last, the balance, if any, after all of the US Secured Obligations and the
Canadian Secured Obligations have been indefeasibly paid in full, to the US
Borrower or as otherwise required by Applicable Law.
 
(b) with respect to any payment received from or on behalf of, or any net
proceeds from the enforcement of the Secured Obligations received from or on
behalf of, any Canadian Credit Party (or proceeds from any Collateral owned by
any Canadian Credit Party):

 
50788495_7
 
95

--------------------------------------------------------------------------------

 

First, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such, the Issuing
Lenders in their capacity as such and the Swingline Lenders in their capacity as
such, ratably among the Administrative Agent, the Issuing Lenders and Swingline
Lenders in proportion to the respective amounts described in this clause First
payable to them;
Second, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Canadian Secured Obligations
constituting accrued and unpaid interest on the Canadian Revolving Credit Loans
and the Canadian Swingline Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Canadian Secured Obligations
constituting unpaid principal of the Canadian Revolving Credit Loans, Canadian
Swingline Loans, Reimbursement Obligations and payment obligations then owing
under Secured Hedge Agreements with Canadian Hedge Banks and Secured Cash
Management Agreements with Canadian Cash Management Banks, ratably among the
Lenders, the Canadian Hedge Banks and the Canadian Cash Management Banks in
proportion to the respective amounts described in this clause Fourth payable to
them; and
 
Last, the balance, if any, after all of the Canadian Secured Obligations have
been indefeasibly paid in full, to the Canadian Borrower or as otherwise
required by Applicable Law.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
 
SECTION 7.19 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
 

 
50788495_7
 
96

--------------------------------------------------------------------------------

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
 
SECTION 7.20 Credit Bidding.
 
(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
 
(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
 
ARTICLE VIII 
 
THE ADMINISTRATIVE AGENT
 
SECTION 8.1 Appointment and Authority.
 
(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the US Borrower nor any Subsidiary thereof shall
have rights as a third-party beneficiary of any of such provisions (other than
its consent rights set forth in Section 11.6).  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to
 

 
50788495_7
 
97

--------------------------------------------------------------------------------

 

(c) secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
SECTION 8.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the US Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
SECTION 8.3 Exculpatory Provisions.
 
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the US Borrower or any of its Subsidiaries
or Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of
 

 
50788495_7
 
98

--------------------------------------------------------------------------------

 

(c) its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the US Borrower, a Lender or an Issuing Lender.
 
(d) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
SECTION 8.4 Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 8.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
 
SECTION 8.6 Resignation or Removal of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the US Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the US Borrower (and so long as no Event of Default has
occurred and is continuing, subject to the consent of the US Borrower, not to be
unreasonably withheld) to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by
 

 
50788495_7
 
99

--------------------------------------------------------------------------------

 

(b) the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, in consultation
with the US Borrower, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
(c) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the US Borrower
and such Person, remove such Person as Administrative Agent and, in consultation
with the US Borrower (and so long as no Event of Default has occurred and is
continuing, subject to the consent of the US Borrower, not to be unreasonably
withheld), appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
 
(d) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
(e) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and a Swingline Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 

 
50788495_7
 
100

--------------------------------------------------------------------------------

 

(f) Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 8.7 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.
 
SECTION 8.8 Collateral and Guaranty Matters.
 
(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
 
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Loan Documents, or (C) if approved, authorized or ratified in writing in
accordance with Section 12.2;
 
(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
 
(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9.  In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrowers’ expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9.  In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.

 
50788495_7
 
101

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 8.9 Secured Hedge Agreements and Secured Cash Management Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4 or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
 
ARTICLE IX 

 
MISCELLANEOUS
 
SECTION 9.1 Notices.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
 
If to the Borrowers:
 
DXP Enterprises, Inc.
7272 Pinemont
Houston, TX  77040
Attention of: Mac McConnell, Senior Vice President, Finance & CFO
Telephone No.:  (713) 996-4897
Facsimile No.:  (713) 996-6570
E-mail:  mmconnel@dxpe.com


With copies to:
 
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Ste. 2800
Dallas, TX 75201
Attention of: Courtney S. Marcus
Telephone No.: (214) 855-8000
Facsimile No.: (214) 855-8200
 
E-mail: cmarcus@fulbright.com

 
50788495_7
 
102

--------------------------------------------------------------------------------

 

If to Wells Fargo as
 
Administrative Agent:
 
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 590-3481
Email:  agencyservices.requests@wellsfargo.com
 


With copies to:
 
Wells Fargo Bank, National Association
MAC T0318-060
21 Waterway Avenue, Suite 600
Woodlands, Texas 77380
Attention of:  Thomas F. Caver, III
Telephone No.:  (281) 362-6640
Facsimile No.:  (281) 362-6611
E-mail: cavert@wellsfargo.com
 
If to any Lender:
 
To the address set forth on the Register
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or a Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the
 

 
50788495_7
 
103

--------------------------------------------------------------------------------

 

(c) deemed receipt by the intended recipient at its e-mail address as described
in the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
other communication shall be deemed to have been sent at the opening of business
on the next business day for the recipient.
 
(d) Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the US
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
(e) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
(f) Platform.
 
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Communications on the Platform.
 
(ii) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Credit Party,
any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, any Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).
 
(g) Private Side Designation.  Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities Applicable
Laws.
 
SECTION 9.2 Amendments, Waivers and Consents.  Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this
 

 
50788495_7
 
104

--------------------------------------------------------------------------------

 

SECTION 9.3 Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:
 
(a) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;
 
(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment (it being understood that a
waiver of a mandatory prepayment under Section 4.4(b)(ii) shall only require the
consent of the Required Lenders) of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
 
(d) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;
 
(e) change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
 
(f) except as otherwise permitted by this Section 12.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
 
(g) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
 
(h) release (i) all of the Subsidiary Guarantors or (iii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in Section
11.9), without the written consent of each Lender; or
 
(i) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
 

 
50788495_7
 
105

--------------------------------------------------------------------------------

 

(j) provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the applicable Swingline Lender in addition to the
Lenders required above, affect the rights or duties of such Swingline Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, and (v) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrowers shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.
 
SECTION 9.4 Expenses; Indemnity.
 
(a) Costs and Expenses.  The Borrowers and each other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or any Issuing
Lender (including the fees, charges and disbursements of a single United States
counsel and a single Canadian counsel (and, if reasonably necessary, a single
local counsel in each material relevant jurisdiction, and in the case of an
actual or perceived conflict of interest, one additional counsel to each group
of affected parties taken as a whole) for the Administrative Agent, any Issuing
Lender and the Lenders, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
 

 
50788495_7
 
106

--------------------------------------------------------------------------------

 

(b) expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit, in each case, promptly following
written demand thereof.
 
(c) Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the fees, charges and disbursements of a single
United States counsel and a single Canadian counsel for all Indemnities taken as
a whole (and, if reasonably necessary, a single local counsel in each material
relevant jurisdiction, and in the case of an actual or perceived conflict of
interest, one additional counsel to each group of affected Indemnitees similarly
situated and taken as a whole)), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrowers or any other Credit
Party), other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction in a final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of, or a material breach of the Loan Documents by, such Indemnitee.  This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
 
(d) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, any Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, such Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or any Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as
 

 
50788495_7
 
107

--------------------------------------------------------------------------------

 

(e) of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or such Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.
 
(f) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto or its Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(g) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.
 
(h) Survival.  Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
 
SECTION 9.5 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, each Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, such Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Issuing Lender or such
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, such Issuing Lender, such Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, such Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.4 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lenders and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, each Issuing Lender, each Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, such Swingline Lender or their respective Affiliates may
have.  Each Lender, each Issuing Lender and each Swingline Lender agrees to
notify the Borrowers and the Administrative Agent promptly after
 

 
50788495_7
 
108

--------------------------------------------------------------------------------

 

SECTION 9.6 any such setoff and application; provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
SECTION 9.7 Governing Law; Jurisdiction, Etc.
 
(a) Governing Law.  This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
 
(b) Submission to Jurisdiction.  The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, any Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or any Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrowers or any other Credit Party or its properties in the courts of any
jurisdiction.
 
(c) Waiver of Venue.  The Borrowers and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 9.8 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO
 

 
50788495_7
 
109

--------------------------------------------------------------------------------

 

SECTION 9.9 ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.10 Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
SECTION 9.11 Injunctive Relief.  The Borrowers recognize that, in the event the
Borrowers fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders.  Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
SECTION 9.12 Accounting Matters.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
SECTION 9.13 Successors and Assigns; Participations.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
 

 
50788495_7
 
110

--------------------------------------------------------------------------------

 

(c) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the US
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the US Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C) the consents of the Issuing Lenders and the Swingline Lenders shall be
required for any assignment in respect of the Revolving Credit Facility.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 

 
50788495_7
 
111

--------------------------------------------------------------------------------

 

(v) No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrowers or any of the Borrowers’ respective Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.
 
(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the US Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lenders and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries, which shall be
null and void).
 
(d) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in
 

 
50788495_7
 
112

--------------------------------------------------------------------------------

 

(e) the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrowers and any Lender (but only to the extent of entries in the Register
that are applicable to such Lender), at any reasonable time and from time to
time upon reasonable prior notice.
 
(f) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Lenders, the Swingline Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3(c)
with respect to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 12.2 that affects such Participant.  The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 5.9, 5.10 and
5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.9, 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 5.12(b) with respect to
any Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 

 
50788495_7
 
113

--------------------------------------------------------------------------------

 

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 9.14 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) in connection with this Credit Facility, (b) to
the extent required or requested by, or required to be disclosed to, any
regulatory or similar authority (i) purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) or (ii) in connection with
any examination of the Administrative Agent or any Lender or in accordance with
the Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (c) as to the extent required by Applicable Laws
or regulations or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their respective obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating the US Borrower or its Subsidiaries or the
Credit Facility or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Credit Facility; (h) with the consent of the US Borrower, (i) to Gold Sheets and
other similar bank trade publications, such information to consist of deal terms
and other information customarily found in such publications; or (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the US Borrower.  For purposes of
this Section, “Information” means all information received from any Credit Party
or any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
SECTION 9.15 Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
 
SECTION 9.16 All Powers Coupled with Interest.  All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the
 

 
50788495_7
 
114

--------------------------------------------------------------------------------

 

SECTION 9.17 Administrative Agent or any Lender pursuant to any provisions of
this Agreement or any of the other Loan Documents shall be deemed coupled with
an interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied, any of the Commitments remain in effect or the Credit
Facility has not been terminated.
 
SECTION 9.18 Survival.
 
(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
 
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 9.19 Titles and Captions.  Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
 
SECTION 9.20 Severability of Provisions.  Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 9.21 Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, any Issuing Lender, any Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement
 
(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the
 

 
50788495_7
 
115

--------------------------------------------------------------------------------

 

(c) case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
SECTION 9.22 Term of Agreement.  This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized or otherwise satisfied in a manner acceptable to the
applicable Issuing Lender) and the Revolving Credit Commitment has been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
SECTION 9.23 USA PATRIOT Act.  The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.
 
SECTION 9.24 Independent Effect of Covenants.  The Borrowers expressly
acknowledge and agree that each covenant contained in Article IX hereof shall be
given independent effect.  Accordingly, the Borrowers shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Article IX, before or after giving effect to such transaction or act, the
Borrowers shall or would be in breach of any other covenant contained in Article
IX.
 
SECTION 9.25 Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the US Borrower or any of
its Subsidiaries or further restricts the rights of the US Borrower or any of
its Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 
SECTION 9.26 Amendment and Restatement; No Novation.  This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Closing Date.  The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement.  On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all Loans and other
obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be loans and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Revolving
Credit Commitment of the Lenders hereunder.
 
[Signature pages to follow]
 

 
50788495_7
 
116

--------------------------------------------------------------------------------

 
